Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 1 of 95



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 12-61735-CIV-ZLOCH

   BROWARD BULLDOG, INC., and
   DAN CHRISTENSEN,

              Plaintiffs,
                                                      O R D E R
   vs.

   U.S. DEPARTMENT OF JUSTICE and
   FEDERAL BUREAU OF INVESTIGATION,

              Defendants.
                                             /

         THIS MATTER is before the Court upon Defendants’ Renewed

   Motion For Summary Judgment (DE 96). The Court has carefully

   reviewed said Motion, the entire court file and is otherwise fully

   advised in the premises.

         Plaintiffs    Broward   Bulldog,    Inc.,   and   Dan    Christensen

   (hereinafter “Plaintiffs”) brought their Complaint (DE 1) pursuant

   to the Freedom of Information Act, 5 U.S.C. § 552 (hereinafter

   “FOIA”), as amended by the OPEN Government Act of 2007, and the

   Declaratory Judgment Act, 28 U.S.C. § 2201, seeking “the disclosure

   and release of agency records concerning persons who may have

   provided aid and assistance to the terrorists in the days and years

   leading to the [9/11 attacks].”      DE 1, ¶ 2.    Plaintiffs’ Complaint

   is brought against Defendants United States Department of Justice

   and Federal Bureau of Investigation (hereinafter “Defendants”), and

   Plaintiffs seek to determine whether Defendant Federal Bureau of

   Investigation (hereinafter “FBI”) investigated such persons and, if
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 2 of 95



   so, the outcome of this investigation.

                                  I. Background1

         Plaintiff Dan Christensen is the founder of Plaintiff Broward

   Bulldog, Inc.’s, news website, formerly BrowardBulldog.com, renamed

   FloridaBulldog.com.       He submitted two FOIA requests,2 but the

   second of these requests, which is the request at issue in the

   above-styled cause, was submitted on October 27, 2011, and it

   states, in pertinent part:

         I request a search of the FBI’s indices to the Central
         Records System and the filings system of the bureau’s
         Tampa field office for information pertaining to an
         anti-terrorism investigation regarding activities at the
         residence at 4224 Escondito Circle, in the Prestancia
         development near Sarasota, Florida prior to 9/11/2001.
         The activities involve apparent visits to that address by
         some of the deceased 9/11 hijackers.

         The FBI investigation began in the fall of 2001 and
         continued into at least 2003. Local FBI officials have
         said the investigation is closed.

         I request copies of all FBI 302 reports about the matter,


         1
           The following facts are taken from Defendants’ Statement Of
   Uncontroverted Material Facts In Support Of Renewed Motion For Summary
   Judgment (DE 97) and Plaintiffs’ Response to the Defendants’ Statement Of
   Uncontroverted Material Facts In Support Of Renewed Motion For Summary
   Judgment (DE 99). In addition to referring to the Parties’ Statements of
   Facts (DE Nos. 97 & 99), the Court will incorporate references to each of
   Defendants’ Declarations, which provide the most specificity with respect to
   the searches performed. David M. Hardy has submitted the following:
   Declaration of David M. Hardy (DE 25-1), Second Declaration Of David M. Hardy
   (DE 61-1), Third Declaration Of David M. Hardy (DE 68-1), Fourth Declaration
   Of David M. Hardy (DE 69-1), and Fifth Declaration Of David M. Hardy (DE 97-
   1). Michael G. Seidel has also submitted a Declaration (DE 97-4). The Court
   has also reviewed Declarations of Defendants filed in camera. See DE Nos. 70,
   71, & 98.
         2
           Plaintiffs contend that Mr. Christensen submitted the request of
   September 26, 2011, on behalf of himself and Plaintiff Broward Bulldog, Inc.
   See DE 99, ¶ 1. The subsequent request of October 27, 2011, was a
   modification of that earlier request.

                                         2
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 3 of 95



         as well as all related investigative reports or FBI memos
         or correspondence——including the FBI’s findings and
         conclusions as to what happened at that address.
         Likewise, I request copies of reports, information or
         summaries obtained about the matter from any foreign law
         enforcement organization or intelligence service, to
         include Saudi intelligence.

   DE 1-7, p. 2.   This request was a revision of Plaintiffs’ September

   26, 2011 request.3     These communications began the administrative

   phase of Plaintiffs’ request, and although searches were conducted

   during this phase, no documents were turned over to Plaintiffs.

   The final denial of Plaintiffs’ administrative appeal (DE 1-13),

   dated May 23, 2012, stated, “I note that the FBI informed you that

   it conducted a search for responsive records but found no ‘credible

   evidence that connected the address at 4224 Escondito Circle,

   Sarasota, Florida to any of the 9/11 hijackers.’” DE 1-13, p. 2.

   The first of Defendants’ declarations, Declaration Of David Hardy4

   (DE 25-1), dated May 9, 2013, filed May 13, 2013, accompanied

   Defendants’ first Motion For Summary Judgment (DE 25), and it

   describes the administrative phase of the search and the process

   involved in locating the first submission of responsive documents



         3
           Plaintiffs’ initial request included a specific reference to four
   individuals: “The residents were Abdulazziz Al-Hijji and his wife, Anoud.   The
   home’s owners were Anoud Al-Hijji’s parents, Essam and Deborah Ghazzawi.”   DE
   1-5, p. 2.
         4
           Mr. Hardy is the Section Chief of the Record/Information Dissemination
   Section, Records Management Division in Winchester, VA, and he has held this
   position for the entirety of the time since Plaintiffs’ request was originally
   submitted. He is the declarant in the majority of Declarations submitted in
   this case and cited in the Court’s recitation in this Background section, and
   considered in the Court’s finding as to whether Defendants have performed a
   reasonable search in the above-styled cause.

                                         3
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 4 of 95



   to Plaintiffs.      The Declaration of Michael G. Seidel5 (DE 97-4,

   Exh. C to DE 97-1) contributes some additional details about the

   entirety    of   Defendants’   processing     and   searching   Plaintiffs’

   request from October, 2011, and continuing through all subsequent

   searches, including that ordered by the Court (DE 60).6                   The

   searches in response to Plaintiffs’ request, in the administrative

   phase, yielded 6 documents, which were at that time withheld in

   full.     Plaintiffs filed the above-styled cause on September 5,

   2012.     Notwithstanding exemptions, on March 28, 2013, the FBI

   released 31 of 35 pages that it determined were responsive to

   Plaintiffs’ request. For the search that yielded the 35 pages, the

   FBI conducted searches related to the address on its Central

   Records System (hereinafter “CRS”), which is described as a system

   that “enables the FBI to maintain all information which it has

   acquired in the course of fulfilling its mandated law enforcement

   responsibilities.”     DE 25-1, ¶ 17.     The CRS is accessed through the

   Automated Case Support System (hereinafter “ACS”).              Mr. Hardy’s


         5
           Mr. Seidel’s Declaration (DE 97-4) was submitted in response to the
   Court’s Order (DE 94), which will be described in more detail herein. Mr.
   Seidel is the Assistant Section Chief of the Record/Information Dissemination
   Section, Records Management Division, in Winchester, VA, but in September of
   2011, at the time of Plaintiffs’ first request, he was Assistant General
   Counsel, FBI Office of General Counsel, Freedom of Information Act (“FOIA”)
   Litigation Unit (from September 2011 to November 2012).
         6
           Mr. Seidel states, “I personally supervised and instructed LSU
   [Litigation Support Unit] personnel during their searches responsive to
   Plaintiffs’ October 27, 2011 FOIA request seeking access to records pertaining
   to [the Escondito address], led the . . . manual search efforts described
   herein, and coordinated the overall search effort which included the Tampa
   Field Office (‘TPFO’) and Washington Field Office (‘WFO’) Public Affairs
   Officer (‘PAO’).” DE 97-4, ¶ 4.

                                         4
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 5 of 95



   Declaration (DE 25-1), observes that, “Subsequent to learning of

   this litigation, the Tampa Field Office (‘TPFO’) was contacted

   regarding this matter.”         Id. at ¶ 24.    And, searches undertaken

   through this process of communication with the Field Office             were,

   at least in part, responsible for the 35-page yield.

         The next major phase of the search continued after this

   Court’s Order (DE 60) on Plaintiffs’ Motion For Order Compelling

   Additional Search (DE 46) and the Court’s prior Order (DE 58), in

   which   the   Court   denied    Defendants’    prior   Motion   For   Summary

   Judgment (DE 25).     The Court’s Order (DE 60) compelled additional

   searches along specific lines detailed therein, and which included:

   searching in the Sentinel system, performing numerous specific

   textual searches, providing for in camera inspection “photocopies

   of all documents containing the universal case file number 265D-NY-

   280350-TP,” as well as other similar documents from files searched,

   performing their own manual review, accompanying these efforts with

   declarations, and producing any additional responsive documents

   located through these efforts to Plaintiffs.           See DE 60.

         Mr. Hardy’s Second Declaration Of David M. Hardy (DE 61-1),

   dated April 16, 2014, filed April 17, 2014, was submitted in

   support of a request for an enlargement of time to respond to the

   Court’s Order (DE 60).         However, this Declaration (DE 61-1) also

   describes in detail the process of conducting the text searches

   ordered by the Court.          Additionally, here the FBI explains the


                                         5
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 6 of 95



   relationship between different databases utilized by the agency, as

   this   issue    had    been   previously           raised    by    the     Parties.    The

   Declaration explains that even though the FBI considered searches

   in Sentinel, the “next generation case management system,” DE 61-1,

   ¶ 16, to be duplicative, the agency would perform the searches in

   conformity with the Court’s instructions.

          The Third Declaration Of David M. Hardy (DE 68-1), May 9,

   2014, was submitted as one of several in response to the new

   searches ordered by the Court, and it explains how the Tampa Field

   Office PENTTBOM sub-file was prepared for production to the Court

   for in camera review.            This submission consisted of a total of

   80,266 pages,        contained     in    27       file    boxes.      Additionally,      it

   describes the release of 4 more pages to Plaintiffs on May 9, 2014.

   These 4 additional pages, located during the manual review, were

   not found in previous searches because they did not actually

   include the Escondito address.

          The Fourth Declaration Of David M. Hardy (DE 69-1), dated June

   5, 2014, filed June 6, 2014, was submitted on the completion of all

   additional searches ordered by the Court.                    First, this Declaration

   describes      the    additional        text      searches,        grouped    into    three

   categories: “(1) third party names (those that the search alone

   pierces individual        privacy        interests),        (2)     geographical terms

   (those that the search alone does not pierce individual privacy

   interests),     and    (3)    global     search          terms    (those     that   trigger


                                                 6
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 7 of 95



   redundant and burdensome searches).”               DE 69-1, ¶ 5.    In the latter

   two categories, the FBI states that, “These searches identified no

   additional material responsive to the request.” Id. at ¶¶ 8-9.

   However,    as    to     the   first    category,     4    additional    responsive

   documents were located, and the Declaration (DE 69-1) explains that

   these were scheduled to be turned over in redacted form to the

   Plaintiffs on June 27, 2014. A small number of hits were listed by

   the FBI as being responsive to the search term, but not responsive

   to Plaintiffs’ requests.             These documents were provided for the

   Court’s    review.         This      Declaration    also    provides     a    summary

   explanation of the manual review of the entire File of 265D-NY-

   280350-TP7:        “All    80,266      pages   were   reviewed,     page-by-page,

   employing     a   team    of   127    personnel    from    my   staff   who   logged

   approximately 596 hours of review time.”                    DE 69-1, ¶ 10.       The

   manual review did locate some additional documents.                     But, as the

   FBI points out, of these 31 additional pages, 27 of these pages

   were duplicative of documents that had already been released——not

   only were these documents duplicative of pages already produced,

   they were themselves duplicated within these 27 pages.                    The other

   4 pages were an attachment to a document that had already been

         7
           For a description of precisely what this file number represents, see
   DE 61-1, ¶ 5: “[T]his file designation represents the Tampa Field Office sub
   file of the FBI’s global investigation into the 9-11 attacks (known as
   “PENTTBOM”) . . . Consistent with other investigative records in the FBI, the
   PENTTBOM investigation originated in the FBI New York Field Office in 2001
   (hence the ‘NY’ identifier in the file number) with a file classification
   number (the first three numbers) of ‘265.’ The Tampa Field Office sub file of
   PENTTBOM, carries the suffix ‘TP’ following the assigned investigative file
   number, 280350.”

                                              7
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 8 of 95



   released. In his role of personal supervision, Mr. Seidel provides

   additional details about the performance of these searches in this

   process.    See DE 97-4.    He provides this succinct overview of the

   response to Plaintiffs’ request: “The FBI located and identified a

   total of 81 pages as responsive to Plaintiffs’ request as a result

   of this multi-faceted search effort. Besides the 35 pages released

   to Plaintiffs on March 28, 2013, the additional manual and text

   searches ordered by the Court resulted in the location of 46

   additional pages which were processed and released to Plaintiffs

   through three additional releases.”            Id. at ¶ 18.

         The Court completed its own thorough manual and electronic

   review of all documents submitted in camera; then, the Court issued

   its Order (DE 94), which directed the filing of the instant Motion

   (DE 96) and provided some guidance as to accompanying filings, such

   as the updated and sequentially numbered universe of documents,

   which will be described in greater detail herein (DE 97-2), and

   additional Declarations and in camera filings for the Court’s

   review.    See DE 94.

         In response to the Court’s Order (DE 94), Defendants submitted

   their   final   declaration   filed       in   the   court   file,   the   Fifth

   Declaration Of David M. Hardy (DE 97-1) dated November 22, 2017,

   filed November 27, 2017, as well as the previously referenced

   additional Declaration Of Michael G. Seidel (DE 97-4), attached as

   Exhibit C to Mr. Hardy’s Declaration.           In this Declaration (DE 97-


                                         8
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 9 of 95



   1), Mr. Hardy provides a Production Timeline, in which he briefly

   describes each of the four previous productions of documents to the

   Plaintiffs, which he had described in more detail in all of the

   previous Declarations discussed above.            The Court would quote here

   a few instances of Mr. Hardy’s commentary as to this entire search.

   Mr. Hardy notes that, “When considering the merits of the FBI’s

   searching practices, it is important to keep in mind the FBI’s

   records keeping system is designed first and foremost [to] serve a

   law enforcement function.”         DE 97-1, ¶ 14.      And, from his overall

   summary of this entire process: “In summation, the FBI’s original

   searching   efforts    located     the   core    information    responsive    to

   Plaintiffs’ request.        Through the additional efforts required by

   the Court, the FBI located small pieces of responsive information

   offering minimal to no additional information concerning the FBI’s

   investigation    of   the   9/11   attacks      and   the   occupants   of   4224

   Escondito Circle.”     Id. at ¶ 17.

                    The Library of Responsive Documents

         The Court will briefly describe the results of all of these

   searches, that is the library of responsive documents consisting of

   81 pages.    Footnote 8, below, describes the manner in which the

   Court will refer to the documents contained within the responsive

   library throughout this Order. In addition, the Court will briefly

   note here what will be further described in Footnote 24, that the

   Court will have occasion in this Order to reference not only


                                            9
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 10 of 95



   specific pages, throughout the 81 pages, but specific exemptions on

   these pages, all of which have been sequentially numbered on each

   of the individual pages.           The Court will then use the format

   Document #:# of Specific Redaction on that document page. The page

   numbering of the 81 pages located by the FBI was not intended to

   reflect, and therefore, does not arrange, the documents located in

   a chronological or topically logical order. Instead, the numbering

   of the documents follows the Court’s directive in its Order (DE 94)

   and reflects their position in the production timeline.8               Thus, in

   order to better comprehend the scope of the agency’s production

   concerning Plaintiffs’ request, the Court will provide an overview

   of the library contents placed in an orderly progression, which is

   in    large   part     chronological,   though   at   times   groups   related

   documents out of date order, based on their relationship to other




          8
           The Fifth Declaration Of David M. Hardy (DE 97-1) provides the
   Production Timeline, which lists the documents by production group and date:

   1.   March 28, 2013:   1-35
   2.   May 9, 2014:      36-39
   3.   June 6, 2014:     40-70
   4.   June 27, 2014:    71-81

   Thus, the Court will additionally number these document groups: (1)*, (2),
   (3), and (4), by which of the four productions groups they fall within.

   *Indicates documents that were turned over prior to any additional searches
   ordered by the Court.

   The Court will reference all documents by their page numbers. These numbers
   correspond to Defendants’ numbering in DE 97-2, in which Defendants label the
   documents BULLDOG 1-81, with each number corresponding to a single page, and
   some documents consisting of multiple pages. At times, the Court will also
   refer to the document pages as “BULLDOG #.”

                                           10
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 11 of 95



   documents:9

   1. September 13, 2001 / 62-64 (3)
        The earliest, in date, “Information Control” documenting a
        telephone contact, mentioning 4224 Escondito Circle, Sarasota,
        FL (hereinafter “the Escondito address”) and commenting on the
        departure of the residents (3 copies)10

   2. September 21, 2001 / 19-20 (1)*
        A typed version of the handwritten “Information Control”
        described in 1.

   3. September 14, 2001 / 56-61 (3)
        The second, “Information Control” documenting a telephone
        contact, again commenting on the Escondito address and its
        residents (3 copies)

   4. September 21, 2001 / 21-22 (1)*
        A typed version of the handwritten “Information Control”
        described in 3.

   5. September 18, 2001 / 44-52 (3)
        The third, “Information Control” documenting a telephone
        contact from a “Postal Inspector” who “called to provide
        several leads on suspicious activity at various locations near
        Tampa,” and referencing the Escondito address (3 copies)

   6. September 19, 2001 / 12-14 (1)*
        A typed version of the handwritten “Information Control”
        described in 5.

   7. September 19, 2001 / 53-55 (3)
        The fourth “Information Control” documenting a follow up
        telephone Contact to 5. (3 copies)

   8. September 20, 2001 / 15-17 (1)*


         9
           29-32 are pages that were withheld in their entirety and thus will not
   be described in this summary by the Court, or indeed even placed within this
   list. In the descriptions that follow, the Court describes the documents only
   by reference to information contained in their redacted form, as can be viewed
   in DE 97-2.
         10
            Even though the Court notes that there are multiple copies within
   some of these numbered items, this comment is not intended to indicate that
   there are no differences between copies. For e.g., see 5., 44-52. On 42, in
   the “Disposition” section, there are no notations, but on 48, a duplicate of
   42, in this section, an additional note reads, “Lead covered——Info not
   pertinent.”

                                        11
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 12 of 95



         A typed version of the handwritten “Information Control”
         described in 7.

   9. September 19, 200111 / 26-27 (1)*; 77-78 (4)
        A telephone contact with the “Barlow Group, Inc.,” “the
        Managing Agent for ‘The Estates of Prestancia Homeowners
        Association, Inc.,’” in which the Escondito address and its
        residents are discussed, including departure and their realtor
        (2 copies)

   10. September 20, 2001 / 65-70 (3)
        The fifth “Information Control” documenting a telephone
        contact, again commenting on the Escondito address and its
        residents (3 copies)

   11. September 20, 2001 / 40-43 (3)
        Fax, from “Barlow Group, Inc.,” contents described on the
        cover page as, “copies of checks received regarding this home
        [the Escondito address] and its owners/occupants” and
        including the same

   12. September 20, 200112 / 18 (1)*
        Summary of an additional telephone            contact   with   “Postal
        Inspector”

   13. September 25, 2001 / 23-25 (1)*
        Document with a Synopsis title, “To report coverage of lead at
        Tampa, Florida,” in which several of the prior documents are
        referenced and summarized, including contact with the “Postal
        Inspector” and with the “Barlow Group, Inc.,” who sent the Fax
        referenced in 11.

   14. April 3, 2002 / 74-76 (4)
        Document with a redacted title, but which summarizes what
        appears to be several different investigations, stating that
        it originates from “Tampa / Ft. Myers RA,” and concludes with
        5 paragraphs which repeat in 15.

   15. April 16, 2002 / 5-6 (1)*
        Document with a redacted title, which includes the same last
        5 paragraphs from 14., describing “repeated citizen calls
        following September 11" bringing a family to the FBI’s
        attention, and who “left their residence quickly and
        suddenly.” One sentence in the Synopsis section, which is


         11
              Transcribed September 25, 2001.
         12
              Transcribed September 25, 2001.

                                           12
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 13 of 95



         partially redacted states, “To request a [5]13 be opened.”

   16. Date not clear, but references April 3 and 16, 2002 / 36-37 (2)
        Document which duplicates information from the previous two
        April, 2002 documents and references the search of a residence
        conducted, which was also referenced in 14. and 15.

   17. September 16, 2002 / 7-8 (1)*
        Document with a Synopsis title, “To forward information,” in
        which several enclosures are described (“photocopy of contact
        telephone numbers” and “photocopy of letter”) and an interview
        is summarized

         a. Date of creation not clear / 9 (1)*
              List of phone numbers

         b. June 27, 2002 / 10-11 (1)*
              Letter describing some             actions    of   the    Prestancia
              Community Association

         c. Unclear date in 2002 and July 23, 200214 / 38-39 (2)
              Organizational documents for filing “copy of letter and
              list of phone numbers”

   18. September 8, 2011 / 28 (1)*
        Email with the Subject, “? on Miami Herald article and new
        info on 9/11 hijackers” which refers to a report being
        forwarded, and stating that an individual whose name has been
        redacted, “remembers that family leaving, but the rest of the
        story is news to him.”

   19. September 12, 201115 / 33-35 (1)*
        Series of emails with a Subject, “RE: Article in St. Pete
        Times and Purported Connection to 9/11 Hijackers,” which
        attaches a summary reviewing investigations of the Escondito
        address, and which references other documents seen in this
        library, and concluding, “In sum, while this matter was known
        to the FBI and RDSTF, it was investigated and found to be


         13
           Any time the Court uses the notation [#], this notation refers to a
   redaction, and all redactions have been numbered sequentially on each page.
   Defendants have filed their Appendix For Numbered Redactions (DE 97-5) which
   lists each redaction for each numbered block of redacted information for each
   of the 81 pages of responsive documents.
         14
              These dates are handwritten and difficult to ascertain.
         15
           Other dates appear on this document, as it is a series of emails.
   The latest in time is February 6, 2013.

                                           13
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 14 of 95



         without merit.”

   20. September 15, 201016 / 1-2 (1)*
        Document titled “ALLEGED SARASOTA LINK TO 9/11 HIJACKERS,”
        which summarizes the investigation of the Escondito address
        and also concludes that there was “no evidence of any contact
        between the hijackers and the [9] family.”

   21. November 22, 2011 / 3-4 (1)*
        Completely unredacted letter from Ronald Weich, Assistant
        Attorney General, to Patrick Leahy, Chairman, Committee on the
        Judiciary, United States Senate, responding to Mr. Leahy’s
        letter, and in one paragraph concluding, “Contrary to
        suggestions in media reports, the FBI did not develop any
        evidence that connected the family members to any of the 9/11
        hijackers or to the 9/11 plot.”

   22. February 2, 2012 / 71-73 (4); 79-81 (4)
        Document that reports that an individual whose name has been
        redacted and who was “previously a person of interest in the
        PENTTBOMB17 investigation” has “re-entered the U.S.” (2 copies)

                               II. Standard of Review

         As to FOIA cases, in particular, “[g]enerally” they “should be

   handled on motions for summary judgment, once the documents in

   issue are properly identified.”          Miscavige v. IRS, 2 F.3d 366, 369

   (11th Cir. 1993).         Under Federal Rule of Civil Procedure 56(a),

   summary judgment is appropriate “if the movant shows that there is

   no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.”               The party seeking

   summary judgment

         always bears the initial responsibility of informing the
         district court of the basis for its motion, and


         16
            Plaintiffs have pointed out, that because this document references
   the article in the Miami Herald in September of 2011, it must be incorrectly
   dated “2010" instead of 2011. See 99-1, ¶ 43.
         17
              A variant spelling of PENTTBOM.

                                           14
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 15 of 95



         identifying those portions of the pleadings, depositions,
         answers to interrogatories, and admissions on file,
         together with the affidavits, if any, which it believes
         demonstrate the absence of a genuine issue of material
         fact.

   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)(quotation

   omitted). “An issue of fact is ‘material’ if, under the applicable

   substantive law, it might affect the outcome of the case. An issue

   of fact is ‘genuine’ if the record taken as a whole could lead a

   rational trier of fact to find for the nonmoving party.”            Hickson

   Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1259-60 (11th Cir.

   2004)(citing Allen v. Tyson Foods, 121 F.3d 642, 646 (11th Cir.

   1997))(further citations omitted). “Only when that burden has been

   met does the burden shift to the non-moving party to demonstrate

   that there is indeed a material issue of fact that precludes

   summary judgment.”     Clark v. Coats & Clark, Inc., 929 F.2d 604, 608

   (11th Cir. 1991); Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir.

   1991).    “If the movant succeeds in demonstrating the absence of a

   material fact, the burden shifts to the non-movant to show the

   existence of a genuine issue of fact.”         Burger King Corp. v. E-Z

   Eating, 41 Corp., 572 F.3d 1306, 1313 (11th Cir. 2009) (citing

   Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir.

   1993)).

         The moving party is entitled to “judgment as a matter of law”

   when the non-moving party fails to make a sufficient showing of an

   essential element of the case to which the non-moving party has the



                                        15
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 16 of 95



   burden of proof.       Celotex Corp., 477 U.S. at 322; Everett v.

   Napper, 833 F.2d 1507, 1510 (11th Cir. 1987).             All justifiable

   inferences are to be drawn in the light most favorable to the non-

   moving party.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

   (1986).

                        III. Brief Preface on Purpose

          Statements about the purpose of FOIA abound.        Courts opine on

   what the statute permits based on this purpose, as well as what the

   statute does not permit.      FOIA is a quest for documents.     And, FOIA

   is about providing documents to citizens in order that they may

   view and analyze the actions of the their Government.                As the

   Supreme Court explained: “FOIA's central purpose is to ensure that

   the Government's activities be opened to the sharp eye of public

   scrutiny, not that information about private citizens that happens

   to be in the warehouse of the Government be so disclosed,”            Dep’t

   of Justice v. Reporters Committee For Freedom Of Press, 489 U.S.

   749,   774   (1989)(emphasis    in   original),    and   subsequently   and

   similarly stated: “[FOIA] was enacted to facilitate public access

   to Government documents” and “was designed ‘to pierce the veil of

   administrative secrecy and to open agency action to the light of

   public scrutiny,’” Dep’t of State v. Ray, 502 U.S. 164, 173 (1991)

   (citing John Doe Agency v. John Doe Corp., 493 U.S. 146, 151

   (1989)(quoting Dep’t of the Air Force v. Rose, 425 U.S. 352, 361

   (1976), and in another classic formulation:



                                        16
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 17 of 95



         FOIA is often explained as a means for citizens to know
         “‘what their Government is up to.’” This phrase should
         not be dismissed as a convenient formalism. It defines a
         structural necessity in a real democracy. The statement
         confirms that, as a general rule, when documents are
         within FOIA's disclosure provisions, citizens should not
         be required to explain why they seek the information. A
         person requesting the information needs no preconceived
         idea of the uses the data might serve. The information
         belongs to citizens to do with as they choose.

   Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 171-72

   (2004)(quoting Reporters Committee, 489 U.S. at 773).             See also

   News-Press v. Dep’t of Homeland Sec., 489 F.3d 1173, 1190 (11th

   Cir. 2007) (stating this same purpose with reference to these same

   citations).     FOIA does not require the Government to provide its

   own account of its actions, nor does it extend an opportunity to

   have questions answered——that is, FOIA does not turn the Government

   agencies into information bureaus through which citizens can pose

   queries for research and answer.       See Goldgar v. Office of Admin.,

   Exec. Office of the President, 26 F.3d 32, 34 (5th Cir. 1994)

   (noting FOIA’s focus on records rather than “information in the

   abstract”(quoting Forsham v. Harris, 445 U.S. 169 (1980)).           As the

   D.C. Circuit has said, “FOIA is not a wishing well; it only

   requires a reasonable search for records an agency actually has.”

   DiBacco v. U.S. Army, 795 F.3d 178, 190 (D.C. Cir. 2015).               The

   Court does not find Plaintiffs’ request in and of itself to be a

   question rather than a request for documents.          But, as the search

   has continued, and its results have been divulged, the continuing

   dissatisfaction with unanswered questions begins to seem less and


                                        17
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 18 of 95



   less like a document request and more and more like a series of

   questions about the FBI’s explanations as to the statements of its

   agents.

                             IV. Analysis of the Search

         The statute does not provide specific guidance to assist the

   Court in determining whether a FOIA search has been adequate by

   setting forth the standard to be applied.             In Trentadue v. FBI, the

   Tenth Circuit extrapolates from § 552(a)(3)(C), which states that,

   in electronic searches, agencies must “make reasonable efforts to

   search for the records,” the idea that this provision “appears to

   reflect an implicit assumption by Congress that an agency’s search

   for records need only be ‘reasonable’ in scope and intensity.” 572

   F.3d 794, 797 (10th Cir. 2009).             The court continues by pointing

   out   that   what   the    statute    states      implicitly,   many   circuits,

   including this Circuit, have stated explicitly, that reasonableness

   is the touchstone by which these searches are assessed.                       Id.

   (providing a string citation including circuits which have come to

   this conclusion).     Several of these circuits, again, including the

   Eleventh,    have   referenced       the   D.C.    Circuit’s    formulation    in

   Meeropol v. Meese.        790 F.2d 942 (D.C. Cir. 1986).         In that case,

   the court described difficulties attendant on FOIA cases, both for

   the requester and the responding agency, addressing a matter that

   is strikingly similar to the situation in this case:

         We recognize the difficulty a FOIA requester has in
         demonstrating that a file he has never seen in fact


                                          18
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 19 of 95



         exists. That will often be almost as difficult a task as
         that the government faces when it seeks to demonstrate
         that a specific file does not exist. But a search need
         not be perfect, only adequate, and adequacy is measured
         by the reasonableness of the effort in light of the
         specific request.

   Id. at 956 (emphasis in original).               In this case, the Court has

   made certain that an incredibly thorough search was undertaken, as

   has been described in detail above.              The Court realizes that the

   results of this search may not have yielded what Plaintiffs sought.

   But, the reasonable search standard in FOIA cases always focuses on

   the adequacy of the methods and not the nature of the results.                 See

   Iturralde v. Comptroller of Currency, 315 F.3d 311, 315 (D.C. Cir.

   2003)   (“Rather,    the    adequacy   of    a    FOIA   search    is    generally

   determined    not   by     the   fruits     of    the    search,   but    by   the

   appropriateness of the methods used to carry out the search.”

   (citing Steinberg v. Dep’t of Justice, 23 F.3d 548, 551 (D.C. Cir.

   1994))).    This principle can be viewed from another angle, in that

   FOIA does not impose a requirement that an agency maintain certain

   documents in order that they would be found in a search pursuant to

   a FOIA request.     See Bory v. U.S. R.R. Retirement Bd., 933 F. Supp.

   2d 1353, 1361 (M.D. Fla. 2013)(citing Kissinger v. Reporters

   Committee For Freedom of the Press, 445 U.S. 136, 152 (1980)).                 See

   also SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C. Cir.

   1991)(“If the agency is no longer in possession of the document,

   for a reason that is not itself suspect, then the agency is not

   improperly withholding that document and the court will not order


                                          19
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 20 of 95



   the agency to take further action in order to produce it.”)                The

   other side of this coin is that, once a FOIA request has been made,

   an agency cannot evade that request by removing documents to avoid

   locating these items.        See Se. Legal Found., Inc. v. EPA, 181 F.

   Supp. 3d 1063, 1087 (N.D. Ga. 2016) (finding that “possession and

   control” is measured from the time the FOIA request is made (citing

   Judicial Watch, Inc. v. Dep’t of Commerce, 34 F. Supp. 2d 28, 44

   (D.D.C. 1998))).

       The Eleventh Circuit has described this test as follows: “[T]he

   agency need not show that its search was exhaustive.            Rather, ‘the

   agency must show beyond material doubt . . . that it has conducted

   a search reasonably calculated to uncover all relevant documents,’”

   but “FOIA does not require an agency to exhaust all files which

   conceivably could contain relevant information” because “[t]he

   standard is one of reasonableness.”          Ray v. Dep’t of Justice, 908

   F.2d 1549, 1558-59 (11th Cir. 1990), rev’d on other grounds sub

   nom. Dep’t of State v. Ray, 502 U.S. 164 (1991)(citing Miller v.

   Dep’t of    State,    779   F.2d   1378,    1383   (8th   Cir. 1985)(quoting

   Weisberg v. Dep’t of Justice, 705 F.2d 1344, 1351 (D.C. Cir.

   1983))).    And, if the agency is able to establish that its search

   was reasonable, then the party requesting release of documents must

   “rebut   the    agency’s    position   by   showing   the   search   was   not

   reasonable or was not conducted in good faith.”                Id. (citation

   omitted).      See also Miccosukee Tribe of Indians of Fla. v. United



                                          20
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 21 of 95



   States, 516 F.3d 1235, 1247-48 (11th Cir. 2008).

         The Court has treated Plaintiffs’ concerns about Defendants’

   search with the utmost gravity and has engaged in exceptional

   efforts not only to require the FBI to perform a more thorough

   search, which has been described above, but to gain, to the

   greatest extent possible, the ability to view in camera not merely

   the unredacted versions of the documents Defendants claimed were

   responsive, but to examine in camera, page-by-page, the universe of

   documents that were searched by Defendants.                The Court cannot

   provide, nor would be at liberty to divulge, any specific answers

   to   the   lingering     questions    Plaintiffs     may   have   about    this

   investigation, which will surely remain long after the above-styled

   cause. But, from the vantage point the Court has gained, the Court

   can fulfill     its    role   as   mandated   by   FOIA.    See   5   U.S.C. §

   552(4)(B)(a).

         The Court’s reasons for scrutinizing the search in this manner

   were explained in detail in its prior Order (DE 60).                  The Court

   wishes to make abundantly clear that it would not suggest that the

   efforts undertaken by Defendants, or by the Court, should be the

   ordinary operating procedure which must be applied in response to

   all FOIA requests.       For example, as a general principle, manual

   review is in no way required by the statute, and no search should

   ever be deemed unreasonable merely because it did not utilize

   manual review.    But if the searches performed in this case were not



                                          21
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 22 of 95



   reasonable and adequate, then there would be very few, if any, FOIA

   searches which would be.       And, indeed, Plaintiffs have very little

   to say about the salient point in the Court’s evaluation of the

   search, which is the manner in which the search was performed as

   opposed to the results it produced.

         The Court reviewed a great quantity of materials in camera.

   The Court also required a number of specific searches.                The Court

   did not undertake these directives and actions in order that it

   might   place    itself   in   the    position   of   suggesting      additional

   materials which Defendants would release.             That is not any court’s

   role in evaluating a FOIA search. The Court instead used these

   means to aid its determination of whether Defendants had performed

   a reasonable search and whether the library of responsive documents

   truly represented a reasonable and adequate response to Plaintiffs’

   request. But, the normal manner in which an agency establishes the

   adequacy of its search and meets its burden at summary judgment is

   through affidavits, and not by displaying the universe of documents

   searched in order that a court may independently undertake that

   search.      This   procedure        should   only    be   employed    in   rare

   circumstances.

         An agency sustains its burden of demonstrating a reasonable

   search by submitting affidavits describing in detail the manner in

   which the search was conducted. These affidavits have the two-fold

   purpose of      detailing   the   methods     employed in    the   search    and



                                           22
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 23 of 95



   providing justifications for any exemptions.                            See Carney v. Dep’t

   of Justice, 19 F.3d 807, 812 (D.C. Cir. 1994).                              And, “Affidavits

   submitted by an agency are ‘accorded a presumption of good faith.’”

   Id. (quoting Safecard Servs., 926 F.2d at 1200).                            This Circuit has

   described the requirements of the affidavits submitted for this

   purpose      as   being:           “relatively          detailed,       nonconclusory,             and

   submitted in good faith.”                Ray, 908 F.2d at 1558 (quoting Miller v.

   Dep’t   of    State,     779       F.2d       1378     (8th    Cir.    1985)).             See    also

   Karantsalis v. Dep’t of Justice, 635 F.3d 497 (11th Cir. 2011)

   (citing   Ray     for    these          criteria       for    affidavits).             As    to    the

   appropriate person to provide the affidavit, the Eleventh Circuit

   referenced,       but        did        not     provide,        a     conclusion            on     the

   appropriateness         of     the      search        supervisor      as    a    affiant.           In

   Miccosukee Tribe, the court, noting that the First and Seventh

   Circuits had held that a supervising official was appropriate,

   concluded     that      it    did       not    have     to    specify      whether         this    was

   universally       sufficient.                 Thus,    the     standard         for    evaluating

   affidavits here is simply for the court to decide if the affidavit

   provides the details necessary for the court to apply the Ray

   court’s    standard          for    a    reasonable          search.       Id.        at    1247-48.

   Certainly, this is not to say that the supervisor is not an

   appropriate choice.                In this case, the Court has required the

   additional affidavit of Mr. Seidel, whose role, in addition to Mr.

   Hardy’s, has been described above.



                                                    23
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 24 of 95



          The   FOIA   cases   evaluating    whether   searches    have   been

   reasonable provide the court with some guidance in applying the

   standard.    General principles that arise from reading the ways in

   which other courts have weighed specific concerns from requesters

   are:     a search is not unreasonable merely because a relevant

   document is missing, and mere belief that documents should exist,

   but have not been found is not a sufficient basis on which to find

   a search inadequate.

          The first point is covered in detail by the Eighth Circuit in

   Miller, and the D.C. Circuit in Yeager v. DEA, which the Eleventh

   Circuit quotes in Ray:

          [t]he fact that a document once existed does not mean that it
          now exists; nor does the fact that an agency created a
          document necessarily imply that the agency has retained it.
          Thus, the [agency] is not required by [FOIA] to account for
          documents which the requester has in some way identified if it
          has made a diligent search for those documents in the places
          in which they might be expected to be found; it is not
          necessary “to create a document that does not exist in order
          to satisfy a [FOIA] request.”

   Ray, 908 F.2d at 1559 (quoting Miller, 779 F.2d at 1385 (quoting

   Yeager v. DEA, 678 F.2d 315, 321 (D.C. Cir. 1982))).              See also

   Iturralde, 315 F.3d at 315 (“But it is long settled that the

   failure of an agency to turn up one specific document in its search

   does not alone render a search inadequate” even if “[i]n certain

   circumstances, a court may place significant weight on the fact

   that a records search failed to turn up a particular document in

   analyzing the adequacy of a records search.”)(further citations


                                        24
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 25 of 95



   omitted).       Another district court within this Circuit, applying

   this principle explains how in cases where this observation is a

   good fit, “the responding agencies undertook efforts to locate

   documents that were known to exist and offered explanations of why

   documents       known   to     exist    were       no    longer    in   the    agencies’

   possession.”       S. Poverty Law Ctr. v. Dep’t of Homeland Sec., 359 F.

   Supp. 3d 1267, 1271 (N.D. Ga. 2018) (citing Lee v. U.S. Att’y for

   S. Dist. Of Fla., 289 F. App’x 377, 380 (11th Cir. 2008); SafeCard

   Servs., 926 F.2d at 1201.          In that case, the court distinguished a

   situation in which there is an “absence of whole categories of

   documents known to exist.”             Id.

         The Parties have discussed, in Responses (DE Nos. 112 & 113)

   requested by the Court as clarifications to the Declaration Of

   Thomas R. Julin18 In Opposition To The FBI’s Renewed Motion For

   Summary      Judgment    (DE    99-1),       the    fact    that   there      are   a   few

   additional, relevant documents, which were located in a search in

   a separate but related FOIA request, which was the subject of Case

   No. 16-61289, before Judge Altonaga.                    This Court, will not rule on

   any documents or exemptions which are already the subject of orders

   from Judge Altonaga, and which are currently on appeal before the

   Eleventh Circuit.19            Defendants have stated that none of the

         18
              Mr. Julin serves as counsel for Plaintiffs in this case.
         19
           This is in keeping with Judge Altonaga’s statement in Case No. 16-
   61289 that she would not consider any of the documents at issue in this case.
   In her Order (DE 99), Judge Altonaga stated, “The Court will not consider the
   records produced in Broward Bulldog I [the above-styled cause]. To do so
   could potentially result in inconsistent findings in the two actions with

                                                25
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 26 of 95



   responsive documents of 81 pages in this case were produced in Case

   No. 16-61289.       DE   113, p. 4.         Cases   before    this   case   have

   contemplated the fact that there are times when FOIA requesters may

   be involved in more than one request concerning the same subject

   matter.

         From cases considering the timing of FOIA searches emerges the

   principle that a FOIA request does not impose an obligation to

   continue searching       and   uncovering    additional      documents   merely

   because the litigation is ongoing: “Courts reviewing an agency’s

   action must of necessity limit the scope of their inquiry to an

   appropriate time frame. . . . To require an agency to adjust or

   modify its FOIA responses based on post-response occurrences could

   create an endless cycle of judicially mandated reprocessing.”

   Bonner v. Dep’t of State, 928 F.2d 1148, 1152 (D.C. Cir. 1991).

   The Parties do not discuss this point, but it is necessary for the

   Court to touch upon this legal issue briefly because of the

   disagreement here about the inferences to be drawn from the fact

   that in Case No. 16-61289 a document was found that the Parties

   agree is responsive to the request in this case, see DE 113, p. 4,

   but was, in fact, located much later than the search was completed

   in this case.     The district court in Wilson v. Dep’t of Treasury

   provides a succinct summary of the split among circuits as to



   respect to the duplicate records. . . . The Court will not consider any
   documents at issue in Broward Bulldog I; the FBI is not required to produced
   those duplicative documents in this case.”

                                        26
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 27 of 95



   whether to use the date of the request as the cutoff date or the

   date of the start of the search.            See 2016 WL 8504990, No. 15 C

   9364, at *4 (N.D. Ill. Oct. 12, 2016). Regardless of which date is

   used, courts must avoid “an ever-moving target for the production

   of documents under FOIA.”        Edmonds Inst. v. Dep’t of Interior, 383

   F. Supp. 2d 105, 111 (D.D.C. 2005) (explaining that, “The D.C.

   Circuit has all but endorsed the use of date-of-search as the cut-

   off date for FOIA requests.” (citing Public Citizen v. Dep’t of

   State, 276 F.3d 634, 642 (D.C. Cir. 2002)).          Further, in a recent

   D.C. Circuit case, specifically dealing with the Department of

   Justice and the FBI, the court cited the cutoff date provided by

   regulations governing these agencies, which ‘ordinarily’ is ‘as of

   the date that it begins its search,’ McClanahan v. Dep’t of

   Justice, 712 Fed. App’x 6, 9 (D.C. Cir. 2018)(quoting 28 C.F.R. §

   16.4(a)), and explained how, in that case, the plaintiffs had not

   brought to the court’s attention any reason to believe that a date

   of search request was not reasonable, id.         As the Court has already

   noted the Parties have not argued this point, and, in this case, it

   is fair to say that a rolling cutoff is not appropriate, that the

   latest date typically found reasonable is the date of the search,

   and that certainly, here, Plaintiffs have not stated or argued that

   this is not a reasonable date.         See also Fox News Network, LLC v.

   Dep’t    of   Treasury,    739    F.    Supp.   2d   515,   536   (S.D.N.Y.

   2010)(“Moreover, utilizing the date the search commences as a



                                          27
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 28 of 95



   cut-off date does not unduly prejudice the requesting party,

   because it may easily file a follow-up request for documents

   created after the date the search commenced.          For reasons such as

   these, courts have consistently held that an agency may limit its

   FOIA search to records created on or before the date of the

   commencement of the search.”)(citations omitted).

         These cases relating to the cutoff date for a search do not,

   perhaps, directly address the precise situation at hand. But, they

   are relevant in providing the idea that continual searches are not

   required, regardless of which cutoff date is used.                 Here, a

   document was dated April 19, 2004, but the Parties do not dispute

   that this document was actually not located until 2017.            As this

   Court has already explained, the fact that a document which is

   responsive was not found in a search does not mean that search was

   necessarily unreasonable.       In Mr. Hardy’s Declaration, filed in

   Case No. 16-61289, and attached as an exhibit in this case (DE 113-

   2), Mr. Hardy explains that a few additional documents were found

   in response to Plaintiffs’ request in that case because, due to the

   nature of that request, the FBI Director’s Office was consulted.

   Thus, in March of 2017, a few additional records were located, one

   of which is this document summarizing an interview.          Additionally,

   Plaintiffs express concerns about the fact that one document was

   produced in a slightly different form in Case No. 16-61289.             The

   Court has reviewed both versions, and the content is almost exactly



                                        28
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 29 of 95



   the same.        The key difference is a header on the version produced

   in   this    case,       and       some    redactions    are   slightly,       though   not

   significantly, different.                   The Court does not see anything about

   the production of one document with slight differences in two cases

   that calls into question the claim that the search was reasonably

   adequate in this case.                  The Court will rule on the redactions as

   they appear on the document as submitted here.

          Excepting Plaintiffs’ argument about a limited number of

   additional documents located in the related case, the cornerstone

   of Plaintiffs’ position which provides their persistent theme, is

   that   there       is       an    internal      inconsistency       between    the   “many

   connections,” see, e.g., BULLDOG 5, assertion and a small case file

   of responsive documents which does not explain this statement: “It

   may yet turn out there is no actual inconsistency, but so far, no

   record produced by the FBI explains this inconsistency. . . . The

   absence of this explanation calls into question the adequacy and

   reasonableness of the FBI’s search for responsive records.”                              DE

   100, p. 6.        The Court observed the idea behind this statement as a

   factor      in   its     decision         to   order   the   more    thorough     searches

   completed        here.           But,   this   does    not   mean   that   just   because

   Plaintiffs do not find the results satisfactory that a reasonable

   search was not conducted.                  Plaintiffs are entitled to a reasonable

   and adequate search.                They are not entitled to an explanation or

   justification          of    every        statement    contained    in   the   responsive


                                                   29
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 30 of 95



   documents.    Additionally, the Court would note that in a document

   commenting on this statement, BULLDOG 34-35, there is a redaction,

   covered by an exemption the Court will evaluate herein.          The Court

   concludes below that some of the information contained within this

   redacted information on these pages should be released.

         Returning to Mr. Julin’s previously referenced Declaration (DE

   99-1), the Court has read a great deal of information which has

   relatively little to do with the very narrow question before the

   Court as to whether a reasonable search was performed.           A Court’s

   evaluation of a FOIA request in no way tasks the Court with

   determining whether an agency has performed its duties, other than

   the search at hand, with due care.         Plaintiffs, through Mr. Julin,

   discuss BULLDOG 1-2, and provide a list of topics which Plaintiffs

   believe that this assessment of investigation should have covered.

   DE 99-1, ¶ 49.     This is very far afield from evaluating whether a

   reasonable search has been performed. The Court is instead looking

   for some indication that documents exist and that a search has not

   located them because it has been too deficient or scanty to do so.

   Instead, what has emerged is that Plaintiffs believe the FBI should

   have performed an investigation, not that it has done so and has

   concealed the related documents.          This case is not about what the

   FBI may or may not have given to any committee of Congress.           It is

   about what has been located in a records search in response to a

   specific request from Plaintiffs.



                                        30
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 31 of 95



         Thus,   the   more   significant    point    the   cases    make   about

   reasonable searches is that a requester’s speculation about what

   exists is not a basis for finding the search unreasonable or

   inadequate.    SafeCard, 926 F.2d at 1201.        Similarly, “hypothetical

   assertions are insufficient to raise a material question of fact

   with respect to the adequacy of the agency’s search.”              Oglesby v.

   Dep’t of Army, 920 F.2d 57, 67 n.13 (D.C. Cir. 1990)(citing

   Meeropol, 790 F.2d 942, 952-53 (D.C. Cir. 1986)).

         The difference between this case and other cases in which

   plaintiffs have established more than mere speculation that a

   search has been unreasonable can be most readily observed by

   examining the facts of several of the cases cited by Plaintiffs.

   In Weisberg v. DOJ, a case in which discovery was permitted, the

   plaintiff and the agency were in agreement that certain pieces of

   evidence had existed; the agency was simply very vague about

   whether these pieces of evidence still existed, contending, but

   with uncertainty, that they had been destroyed.           Here, the portion

   of the affidavit cited by the court was similarly vague and

   equivocal, providing an assertion of a search without describing

   its methods.     627 F.2d 365 (D.C. Cir. 1980).          In the Truitt case

   cited above, there was a specific file that the plaintiff had

   knowledge of and wanted the agency to search.             The agency simply

   refused to conduct a search of this file at all.                 897 F.2d 540

   (D.C. Cir. 1990).     Again, in Negley v. FBI, the dispute related to



                                        31
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 32 of 95



   a specific known file that the agency had avoided searching,

   through     various      justifications,       even        though   it   had      been

   specifically requested.          Additionally in that case, search terms

   were not described, and there were filing system ambiguities which

   had not been clarified.         658 F. Supp. 2d 50 (D.D.C. 2009).               All of

   these cases are a far cry from this case.                    Obviously, the best

   method    of   proving    a   search   has    been    unreasonable       is    not   to

   hypothesize that a file requested exists, but to have certain

   knowledge of such a file from an independent source.                 In this case,

   there has been much speculation about what the FBI has done with

   respect to the subjects of an alleged investigation.                          But, the

   Court has neither heard nor seen any evidence that Plaintiffs

   contentions about the FBI’s actions are accurate. It is not in any

   way the Court’s role to state any opinion as to whether such an

   investigation should or should not have been conducted.                   This case

   is about whether there are records of an investigation that the

   agency is unreasonably avoiding locating.              The searches ordered by

   the Court and the productions to the Court were specifically

   designed to go to the heart of these questions.

         The Court concludes that what it has seen in a lengthy and

   extensive      in   camera    review   is    that    the    responsive    documents

   submitted to Plaintiffs represent the results of a reasonable

   search within the FBI’s files.               The Court cannot state in this

   Order what these files contain.             But, the Court assures Plaintiffs



                                           32
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 33 of 95



   that the files do not contain any documentary evidence that belies

   the representations of Defendants in all of the Declarations

   submitted    herein, and    described in     detail   above.    The   Court

   recognizes that this conclusion cannot quench the thirst for

   answers. In its previous Order (DE 60), in which the Court ordered

   the more thorough search, the Court stated:

         This case is not about the thirty-five pages of material
         produced, the majority of which Plaintiffs have now
         received in redacted form and which the Court has
         reviewed in unredacted form. At the core of the dispute
         between the Plaintiffs and Defendants is Plaintiffs’
         belief that Defendants have a large number of relevant
         documents, detailing a thorough investigation, and
         Defendants’ strident assertion that the only documents
         which are relevant to Plaintiffs’ inquiry are those
         already produced by the search they argue was reasonable.

   DE 60, p. 6-7.     In a footnote, the Court further explained:

         [T]he Court has no concern with what the results of such
         an investigation were if it did take place. . . .
         Instead, the Court’s inquiry as to the reasonableness of
         the search is merely about the existence of an
         investigation and about whether such an investigation, if
         it did exist, produced documents which may be relevant to
         Plaintiffs’ FOIA request.        The only conceivable
         pertinence of the results of any investigation would be
         to a later stage, when the Court is required to balance
         various interests in determining the application of
         particular exemptions.

   Id. at p. 7, n.3.    The purpose of FOIA is ever focused on documents

   and not on answers.       And, in so much as this search has been a

   search for documents, the search has been a reasonable search, and

   the Court’s review does not permit the Court to conclude that there

   has been bad faith on the part of the agency, certainly with

   respect to the searches that have occurred after the above-styled


                                        33
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 34 of 95



   cause was filed.

         The Court will briefly address Plaintiffs’ Motion To Modify

   Protective Order To Allow Discovery Prior To Ruling On Defendants’

   Motion For Summary Judgment (DE 101).            In this case, the Court has

   determined that discovery is not necessary or appropriate.                  See

   SafeCard Servs., 926 F.2d at 1200          (“This court will overturn the

   district court’s exercise of its broad discretion to manage the

   scope of discovery only in unusual circumstances.”).                As the Court

   has outlined above, the Court believes that the Declarations,

   combined with the submission of the unredacted versions of all of

   the 81 pages, and the Court’s extensive in camera review, have

   provided the Court with sufficient information to determine that a

   reasonable     search   has   been conducted.        The primary       focus of

   Plaintiffs’ Motion (DE 101) is that “an important mystery remains

   unresolved.”     DE 101, p. 4.     The Court has been at pains to make

   clear that FOIA is not directed at the unraveling or solving of

   mysteries,     but   at    the   search    and     location    of    documents.

   Additionally, the scope of FOIA discovery “generally is limited to

   the    scope   of    the   agency’s    search      and   its    indexing    and

   classification procedures.”        Heily v. Dep’t of Commerce, 69 Fed.

   App’x 171, 174 (4th Cir. 2003)(citing Weisberg v. Dep’t of Justice,

   627 F.2d 365, 371 (D.C. Cir. 1980); Pub. Citizen Health Research

   Grp. v. FDA, 997 F. Supp. 56, 72 (D.D.C. 1998)).              While Plaintiffs

   cite some inquiries that their proposed discovery would seek to



                                         34
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 35 of 95



   target     which   would   fall   into    these   categories,   the   numerous

   Declarations submitted in this case and described above have

   provided ample details and answers with respect to any questions

   about the searches conducted herein.              In addition, the Court’s

   review has not led the Court to doubt the good faith of these

   declarations.

         The Court has directed and supervised a search that has,

   arguably, been much more thorough and exacting than even the

   statute requires, but which has been ordered and performed so that

   the Court might fulfill its role under the statute.               Plaintiffs

   have not satisfied the Court that documents are missing, with a few

   minor exceptions, discussed above.            Plaintiffs have presented only

   a speculative case that answers or information has not satisfied

   their desire to understand what the FBI knew and did about certain

   persons at the Escondito address.

         In the Miscavige case, the Eleventh Circuit specifically

   declined to find that even in camera review or Vaughn indexes20 were

   required in every case, and instead, that “[W]e hold that in

   certain cases, affidavits can be sufficient for summary judgment


         20
           A Vaughn index refers to the description in Vaughn v. Rosen, 484 F.2d
   820 (D.C. Cir. 1973), in which the court stated that, “The need for adequate
   specificity is closely related to assuring a proper justification by the
   governmental agency. In a large document it is vital that the agency specify
   in detail which portions of the document are disclosable and which are
   allegedly exempt. This could be achieved by formulating a system of itemizing
   and indexing that would correlate statements made in the Government’s refusal
   justification with the actual portions of the document.” 484 F.2d at 827.
   Obviously, in this case, Defendants have clearly complied with the need to
   specifically explain which portions of the redacted documents are exempt from
   disclosure and have provided their reasons for each of these redactions.

                                            35
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 36 of 95



   purposes in a FOIA case if they provide as accurate a basis for

   decision as would sanitized indexing, random or representative

   sampling, in camera review, or oral testimony.”                2 F.3d at 368.

   The court further found that, as a fairly obvious corollary to the

   above cited holding, discovery was also not required in that

   specific instance.       Id. at 369.        The D.C. Circuit has stated that,

   “In FOIA actions, however, discovery is disfavored. . . . Courts

   permit discovery in FOIA cases where a ‘plaintiff has made a

   sufficient showing that the agency acted in bad faith.’” Justice v.

   IRS, 798 F. Supp. 2d 43, 47 (D.C. Cir. 2011)(quoting Voinche v.

   FBI, F. Supp. 2d 60, 72 (D.D.C. 2006)(citing Carney v. Dept’ of

   Justice,     19   F.3d   807,   812   (2d     Cir.   1994))(further   citations

   omitted).

         The Court is well aware of the principle to which Plaintiffs

   have referred, that there may be situations in which there is no

   bad faith in the handling of a FOIA request itself, but there was

   “bad faith or illegality with regard to the underlying activities

   which generated the documents at issue.”                Jones v. FBI, 41 F.3d

   238, 242-43 (6th Cir. 1994).          Here, the Court has found that there

   has been a reasonable search.                The Court does not find that

   Defendants have engaged in bad faith, when this search is viewed as

   a   whole,   including    all   of    the    additional   searches    the   Court

   required Defendants to perform.             The Court likewise cannot accept

   Plaintiffs’ speculations that there has been any additional bad



                                           36
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 37 of 95



   faith attendant on the actions of Defendants in the underlying

   investigation.       Plaintiffs   make    a   great   deal     out    of   certain

   inconsistencies or mysteries, as they call them, but inconsistent

   statements    and    speculations    about     the    reasons        behind   such

   statements are insufficient for the Court to find that Defendants

   engaged in underlying bad faith or illegal activities with respect

   to the investigations related to Plaintiffs’ request.

                           V. Analysis of Exemptions

         There are nine exemptions to disclosure contained within FOIA

   5 U.S.C. § 552(b)(1)-(9), and with respect to all exemptions, the

   Court’s review is de novo. Defendants bear the burden to establish

   the   basis   for   each   exemption.21       In   addition,    “Because      FOIA

   establishes a strong presumption in favor of disclosure, requested

   material must be disclosed unless it falls squarely within one of

   the nine exemptions carved out in the Act.”              Burka v. Dep’t of

   Health and Human Servs., 87 F.3d 508, 515 (D.C. Cir. 1996).                   Here

   the exemptions claimed for redacted material are: § 552(b)(1), (3),

   (6),(7)(C), (7)(D), and (7)(E).22


         21
           (B) . . . In such a case the court shall determine the matter de
   novo, and may examine the contents of such agency records in camera to
   determine whether such records or any part thereof shall be withheld under any
   of the exemptions set forth in subsection (b) of this section, and the burden
   is on the agency to sustain its action. In addition to any other matters to
   which a court accords substantial weight, a court shall accord substantial
   weight to an affidavit of an agency concerning the agency's determination as
   to technical feasibility under paragraph (2)(C) and subsection (b) and
   reproducibility under paragraph (3)(B). 5 U.S.C. § 552(a)(4)(B).
         22
            Defendants have also claimed (b)(4), for two redactions, 41:2 and
   42:2. Plaintiffs do not oppose the exemption of this material, stating,
   “Exemption 4 Does Apply and is Not Contested. . . . [Plaintiffs] do[] not
   contest these redactions.” DE 100, p. 18. Thus, the Court will uphold these

                                        37
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 38 of 95



                                  Exemption 123

         Exemption 1 excludes from disclosure:

         matters that are——

         (A) specifically authorized under criteria established by
         an Executive order to be kept secret in the interest of
         national defense or foreign policy and (B) are in fact
         properly classified pursuant to such Executive order

   5 U.S.C. § 552(b)(1). The classification decisions with respect to

   these materials were made pursuant to Executive Order 13526, which

   will be described more fully below.          The Parties do not dispute

   that 13526 is the correct Executive Order to apply to these

   documents.

         Exemptions that implicate national security, apart even from

   the other exemptions discussed herein, under Exemption 7(C), (D),

   and (E), require a greater measure of deference to the agency.            The

   D.C. Circuit has continued to draw attention to the degree of this

   deference by directly quoting the Congressional Record and by

   reaffirming cases which have so relied on this citation:

         [C]ourts are to “accord substantial weight to an agency’s
         affidavit concerning the details of the classified status
         of   the  disputed   record”   because   “the   Executive
         departments responsible for national defense and foreign
         policy matters have unique insights into what adverse
         affects [sic] might occur as a result of a particular
         classified record.”




   two redactions under Exemption 4, and there will be no further discussion of
   this exemption.
         23
           The Court will refer to the exemptions found in 5 U.S.C. § 552(b)(1),
   (3), (6), and (7)(C), (7)(D), and (7)(E), as Exemptions 1, 3, 6, and 7(C),
   7(D), and 7(E), respectively.

                                        38
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 39 of 95



   McGehee v. Casey, 718 F.2d 1137, 1148 (D.C. Cir. 1983)(quoting S.

   Rep. No. 1200, 93d Cong., 2d Sess. 12, U.S. Code & Admin. News

   1974, p. 6267 (1974)(Conference Report on the FOIA Amendments)).

   See Ctr. for Nat’l Sec. Studies v. Dep’t of Justice, 331 F.3d 918,

   927 (D.C. Cir. 2003)(quoting McGehee, 718 F.2d at 1148).             See also

   Larson v. Dep’t of State, 565 F.3d 857, 865 (D.C. Cir. 2009)

   (“Today we reaffirm our deferential posture in FOIA cases regarding

   the ‘uniquely executive purview’ of national security.” (quoting

   Ctr. for Nat’l Sec. Studies, 331 F.3d at 926-27)).           Courts within

   this Circuit have also cited this deferential standard from the

   D.C. Circuit favorably. See Fla. Immigration Advocacy Ctr. v. NSA,

   389 F. Supp. 2d 1332, 1337 (S.D. Fla. 2005)(“However, in a case

   concerning questions of national security, such as this one, the

   D.C. Circuit has instructed district courts to give ‘substantial

   weight to an agency’s affidavit concerning the details of the

   classified status of the disputed record.’” (citations omitted)).

   In Larson, the court explained that this deferential review was

   undertaken    by   asking:   “If   an    agency’s   statements   supporting

   exemption    contain    reasonable       specificity   of   detail    as   to

   demonstrate that the withheld information logically falls within

   the claimed exemption and evidence in the record does not suggest

   otherwise . . .”       565 F.3d at 865.       Evidence of bad faith can

   override this substantial deference. See Halperin v. CIA, 629 F.2d

   144, 148 (D.C. Cir. 1980).



                                           39
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 40 of 95



         In his latest and most comprehensive declaration, the Fifth

   Declaration of David M. Hardy (DE 97-1), Mr. Hardy carefully

   details the pertinent sections of Executive Order 13526 which have

   led to the classification of material on five separate pages of the

   released documents.       See DE 97-1, ¶¶ 22-28.         Without reciting

   verbatim all that Mr. Hardy has explained, briefly, “Classification

   standards” are listed in E.O. 13526, § 1.1(a), which states in (3)

   that, “the information falls within one or more of the categories

   of information listed in section 1.4 of this order.”          Id. at ¶ 22.

   In turn, Mr. Hardy points to § 1.4(c) as the basis for these

   redactions, and this “Classification categor[y]” “pertains” to

   “intelligence activities (including covert action), intelligence

   sources or methods, or cryptology.”         Id. at ¶ 25.     Additionally,

   the “Classification Level[]” is § 1.2(a)(2), “‘Secret’” which,

   “shall be applied to information, the unauthorized disclosure of

   which reasonably could be expected to cause serious damage to the

   national security that the original classification authority is

   able to identify or describe.”      Id. at ¶ 23.    In applying § 1.4(c),

   Mr. Hardy states:

         An   intelligence    activity    or   method    has   two
         characteristics.   First, the intelligence activity or
         method——and the information generated by it——is needed by
         U.S. Intelligence/Counterintelligence agencies to carry
         out their missions.    Second, confidentiality must be
         maintained with respect to the activity or method if the
         viability, productivity and usefulness of its information
         are to be preserved.

   Id. at ¶ 25.    There is only a single item, 35:8 for which Exemption


                                        40
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 41 of 95



   1 has been given as a justification for redaction and Exemption 3,

   which will be discussed next, has not.          For the redactions on the

   other four pages covered by Exemption 1, which are: 71:4-5; 74:10;

   75:2; and 79:4-5, Exemption 3 is also provided as a justification.24

   The redacted 35:8 reads, “Just for your notes I ran the following

   numbers through [8] . . .”            The additional reason for this

   redaction is 7(E), an exemption which will be discussed in more

   detail below, but which protects procedures and techniques utilized

   by the agency.     As will be detailed, the FBI has broken its 7(E)

   exemptions into six different rationales, and the one for this

   exemption is database and database information.25           Keeping in mind

   the deference necessary when applying this exemption, the Court

   finds that Mr. Hardy’s explanation of the application of Exemption

   1 to 35:8, in conjunction with the Court’s in camera review of the



         24
            These redactions are also supported by additional exemptions. Here,
   the Court provides a list of all of the rationales for exempting the
   redactions on the 5 separate pages, for which either Exemption 1 or Exemption
   3 is asserted:

   35:8        Exemptions:   1; 7(E)
   71:4-5      Exemptions:   1;3
   74:10       Exemptions:   1;3; 7(C)
   75:2        Exemptions:   1;3; 7(C)
   79:4-5*     Exemptions:   1;3

   *It is apparent from viewing even the redacted versions that page 79 is a
   duplicate of page 71.

   When the Court references a specific redaction on a specific document, the
   Court will use the format: Document #:# of Specific Redaction on that document
   page.
         25
            Though Exemption 7(E) redactions will be discussed below, at this
   point, the Court concludes that as to redaction 35:8, Exemption 7(E) supports
   this redaction, for the same reasons that the Court will provide for upholding
   the other Exemption 7(E) category six redactions.

                                         41
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 42 of 95



   unredacted information, is sufficient to support this redaction, as

   to the first criteria of this exemption listed in (1)(A).                With

   respect to all of the redactions on the five pages claimed under

   Exemption 1, the Court further finds that Mr. Hardy’s explanation

   of the procedure of classifying the material is sufficient to meet

   the second criteria of Exemption 1, (1)(B).           See DE 97-1, ¶ 23.

         For the next redaction justified under Exemption 1, Exemption

   3 is given as an additional rationale.          The redaction appears, as

   noted above, in two places, identically within the documents, and

   thus, the same two exemptions are claimed both times.                    Both

   redacted 71:4-5 and 79:4-5 each contain two boxes, both placed in

   the header section, 71:4 and 79:4 in the “Case ID #:” section and

   71:5 and 79:5 in the “Title:” section.              Again, the Court has

   undertaken to review this information in camera on the unredacted

   versions of these documents, and the Court finds that Mr. Hardy’s

   explanation of the application of Exemption 1 to 71:4-5 and 79:4-5,

   as to the criteria of this exemption listed in (1)(A) is sufficient

   to justify the withholding of this material.

         Finally, the last two redactions under this exemption, for

   which Exemption 3 is also asserted, as well as Exemption 7(C),26 are

   patently and apparently correctly redacted, and Defendants have



         26
           The Court would uphold Exemption 7(C) to the same extent as the Court
   will uphold this exemption where it has been asserted throughout these
   documents. The discussion of 7(C) appears below, but the Court simply notes
   this rationale here as an additional reason for upholding the redactions to at
   least some of the material contained within these redacted blocks.

                                        42
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 43 of 95



   justified their redaction of material appearing in blocks found on

   74:10 and 75:2. For the Plaintiffs’s benefit, the Court notes that

   not   only   is   this   information    correctly   redacted    due    to   its

   connection    with   intelligence      gathering    methods    and    sources,

   pursuant to (1)(A), Plaintiffs would be entirely incorrect to

   believe that this information pertains in any way to the topic

   about which they have expressed interest in their FOIA request.

                                   Exemption 3

         Exemption 3 excludes from disclosure:

         matters that are——

         (3) specifically exempted from disclosure by statute
         (other than section 552b of this title), if that
         statute——

         (A)(I) requires that the matters be withheld from the
         public in such a manner as to leave no discretion on the
         issue; or

         (ii) establishes particular criteria for withholding or
         refers to particular types of matters to be withheld; and

         (B) if enacted after the date of enactment of the OPEN
         FOIA Act of 2009, specifically cites to this paragraph.

   5 U.S.C. § 552(b)(3).         As with Exemption 1, Exemption 3 keys

   redactions to a source of authority outside of the text of the

   exemption itself; and, also as with Exemption 1, Exemption 3 often,

   and in this case, concerns matters of national security.                Often,

   these two exemptions are treated together, and finding that an

   agency can prevail under one or the other, the analysis concludes

   with that determination. Here, the statute that the FBI invokes is



                                          43
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 44 of 95



   the National Security Act of 1947, as amended by the Intelligence

   Reform and Terrorism Prevention Act of 2004, 50 U.S.C. § 403-

   1(i)(1), which has been transferred to a new section, § 3024(i)(1),

   which reads: “The Director of National Intelligence shall protect

   intelligence sources and methods from unauthorized disclosure.” 50

   U.S.C. § 3024(i)(1). There can be no dispute that this statute is

   covered under Exemption 3 because in CIA v. Sims, the Supreme Court

   held that 50 U.S.C. § 403(d)(3), the predecessor version of this

   statute, supported the invocation of this exemption. 471 U.S. 159,

   168   (1985)(concluding     that   [the    predecessor      version   of   this

   statute] “qualifies as a withholding statute under Exemption 3.”).

   Further, from Sims, the Supreme Court interpreted the language of

   this statute exceedingly broadly: “The ‘statutory mandate’ of [the

   predecessor version] is clear: Congress gave the Director wide-

   ranging authority . . . An intelligence source provides, or is

   engaged to provide, information the Agency needs to fulfill its

   statutory obligations.”      Id. at 177.

         The Court finds that no further discussion with respect to

   this exemption and the material redacted under Exemption 1 is

   necessary.      The   reasoning    for    exempting   the    four   pieces   of

   information redacted under both exemptions is similar.                However,

   the Court finds that, for all of the reasons stated in his

   Declaration (DE 97-1), and for the reasons stated above, the four

   redactions that have been additionally justified on the basis of



                                        44
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 45 of 95



   Exemption 3 are also correctly redacted pursuant to this statutory

   rationale.

                               Exemptions 6 and 7(C)

          Exemption 6 excludes from disclosure:

          personnel and medical files and similar files the
          disclosure   of  which   would  constitute a clearly
          unwarranted invasion of personal privacy

   5 U.S.C. § 552(b)(6).       Exemption 7(C) excludes from disclosure:

          records or information compiled for law enforcement
          purposes, but only to the extent that the production of
          such law enforcement records or information . . . (C)
          could reasonably be expected to constitute an unwarranted
          invasion of personal privacy

   5 U.S.C. § 552(b)(7)(C).        The two exemptions apply to different,

   but overlapping categories of documents, as is suggested by the

   fact that Defendants claim the two simultaneously at every point in

   this   case   for   which     redactions   are   made   pursuant   to   both.

   Exemption 7(C) is limited to “records or information compiled for

   law enforcement purposes.” In a seminal case on the balancing test

   applied to interpret these exemptions, referenced above in the

   reasonable search context, Reporters Committee, the Supreme Court

   discussed two amendments to Exemption 7(C), in 1974 and 1986.            489

   U.S. 749, 756 (1989).         These amendments are significant because

   they have resulted in Exemption 7(C) becoming a “broader” exemption

   than Exemption 6.       Id.    First, in 1974, the word “clearly” was

   removed from the text of 7(C).       Id.   (citing Cong. Rec. 33158-33159

   and 34162-34163 (1974)).        Thus, to prevail under Exemption 6, the


                                        45
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 46 of 95



   invasion must be “clearly unwarranted,” but under Exemption 7(C),

   merely “unwarranted.”      The   1986 amendment altered the language to

   “could reasonably be expected to constitute” in place of “would

   constitute,” as Exemption 6 still reads: “the stricter standard .

   . . gives way to the more flexible standard of whether such

   disclosure ‘could reasonably be expected to’ constitute such an

   invasion.”    Id.   756 & n.9 (citing 132 Cong. Rec. 27189 and 31414-

   31415).    See also Nadler v. Dep’t of Justice, 955 F.2d 1479, 1488

   (11th Cir. 1992)(discussing the necessity of taking into account

   the 1986 amendment in the interpretation of this exemption with

   reference to Reporters Committee (citing Reporters Committee, 489

   U.S. at 756 n.9.)), abrogated on other grounds by Dep’t of Justice

   v. Landano, 508 U.S. 165 (1993).          Subsequently, the Supreme Court

   called the Government’s burden as to the privacy invasion under

   Exemption 6 “heavier” than under Exemption 7(C). Dep’t of State v.

   Ray, 502 U.S. 164, 172 (1991).          In this same vein, the Eleventh

   Circuit has commented on Exemption 6's “comparative narrowness” as

   compared with Exemption 7(C) as well as its “onerous burden.”

   News-Press v. Dep’t of Homeland Sec., 489 F.3d 1173, 1198 (11th

   Cir. 2007)(“What Congress was willing to yield with respect to

   Exemption 7 it has steadfastly refused to yield as to Exemption

   6.”)(further citations omitted). This principle can also be stated

   that,   “Exemption    7(C)   provides     more   privacy   protection   than

   Exemption 6.”    Bonilla v. Dep’t of Justice, No. 11-20450-Civ, 2012



                                        46
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 47 of 95



   WL 3759024, at *3 (S.D. Fla. Aug. 29, 2012).

          Even accepting the apparent textual differences, many of the

   same considerations, including the balancing required to apply

   these two exemptions, function similarly.                As will be apparent

   after the Court concludes its discussion of the other exemptions

   under 7(D) and 7(E), this is not a feature of all FOIA exemptions.

   Balancing      is   a   crucial   component   in   discerning   whether    7(C)

   exemptions have been supported.           As the Supreme Court has stated:

   while “Exemption 7(C) is more protective of privacy than Exemption

   6,” the difference is one of the “magnitude of the public interest

   that is required to override the respective privacy interests

   protected.”         Dep’t of Defense v. FLRA, 510 U.S. 487, 496 n.6

   (1994).     And, as to the privacy inquiries required by the two,

   which will be discussed in more detail below, they are “essentially

   the same” even if 7(C)’s is “broader.”             Judicial Watch, Inc. v.

   Dep’t of Justice, 365 F.3d 1108, 1125 (D.C. Cir. 2004)(citing Nat’l

   Archives & Records Admin. v. Favish, 541 U.S. 157 (2004); Reed v.

   NLRB, 927 F.2d 1249, 1251 (D.C. Cir. 1991); NARFE v. Horner, 879

   F.2d    873,    874     (D.C.   Cir.   1989)).     See   also   Citizens    for

   Responsibility and Ethics in Washington v. Dep’t of Justice, 840 F.

   Supp. 2d 226, 230-31 (D.D.C. 2012)(“Although the privacy language

   in Exemption 7(C) is broader than the privacy language in Exemption

   6, the courts employ a similar analysis to decide whether a FOIA

   request may be categorically denied on either ground.” (citations



                                           47
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 48 of 95



   omitted)). The Eleventh Circuit has also acknowledged this concept

   from the FLRA case as Exemption 7(C) cases “provide guidance for

   identifying the relevant public and private interests” in Exemption

   6 cases.     Office of Capital Collateral Counsel, N. Region of Fla.

   ex rel. Mordenti v. Dep’t of Justice, 331 F.3d 799, 803 n.5 (11th

   Cir. 2003)(citing FLRA, 510 U.S. at 496 n.6).

          As   a   consequence      of    these          similarities,    then,     if   the

   exemptions are being applied to materials that would fall under

   Exemption       7(C)’s   category      of        documents,     “compiled       for   law

   enforcement purposes,” there is “no need to consider Exemption 6

   separately because all information that would fall within Exemption

   6 would also be immune from disclosure under Exemption 7(C).” Roth

   v. Dep’t of Justice, 642 F.3d 1161, 1173 (D.C. Cir. 2011).                            See

   also Reporters Committee, 489 U.S. at 762 n.12 (“Because Exemption

   7(C)   covers     this   case,    there      is       no   occasion   to   address    the

   application of Exemption 6.”).              See e.g., Van Bilderbeek v. Dep’t

   of Justice, No. 6:08-cv-1931-Orl-28GJK, 2010 WL 1049618, at *6

   (M.D. Fla. Mar. 22, 2010).            See also ACLU v. Dep’t of Justice, 655

   F.3d 1, 6 (Exemption 7(C) “establishes a lower bar for withholding

   material”(citations omitted)). And, depending on the circumstances

   of the case, the reverse may also be true, that if material is

   covered     under   Exemption     6,    it       is    not   necessary     to   consider

   Exemption 7(C) as well.          See, e.g., Corbett v. TSA, 568 Fed. App’x

   690, 705 n.11 (11th Cir. 2014).



                                               48
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 49 of 95



         The threshold question in determining the application of all

   exemptions under 7, including (C), but also exemptions 7(D) and

   7(E), must always be whether the materials to which it is applied

   are “records or information compiled for law enforcement purposes.”

   Prior to the 1986 amendment, the requirement was that the exemption

   applied to “investigatory records.”         See Keys v. Dep’t of Justice,

   830 F.2d 337, 340 (D.C. Cir. 1987) (citing Pub.L. No. 99-570, §

   1802(a) (Oct. 27, 1986)).      The Keys court explains that even after

   this amendment, the pre-amendment “controlling precedent” on this

   Exemption 7 threshold requirement is Pratt v. Webster. Id. (citing

   Pratt, 673 F.2d 408 (D.C. Cir. 1982)).         The court in Pratt analyzed

   in great detail the meaning of “compiled for law enforcement

   purposes.”    673 F.2d at 416-22.         Pratt prefaced its test with an

   observation that, “a court may apply a more deferential attitude

   toward the claims of ‘law enforcement purpose’ made by a criminal

   law enforcement agency.”         Id. at 418.       The court found “two

   critical conditions” for the threshold application of Exemption 7:

         First, the agency’s investigatory activities that give
         rise to the documents sought must be related to the
         enforcement of federal laws or to the maintenance of
         national security.   To satisfy this requirement of a
         “nexus,” the agency should be able to identify a
         particular individual or a particular incident as the
         object of its investigation and the connection between
         that individual or incident and a possible security risk
         or violation of federal law. . . .

         Second, the nexus between the investigation and one of
         the agency's law enforcement duties must be based on
         information sufficient to support at least “a colorable
         claim” of its rationality. This second condition is


                                        49
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 50 of 95



         deferential to the particular problems of a criminal law
         enforcement agency.

   Id. at 420-21.     See Clemente v. FBI 867 F.3d 111, 119-20 (D.C. Cir.

   2017)(recent case citing the Pratt nexus test as the current test).

   The two parts of this test can be more simply restated that the

   agency must demonstrate that: “(1) ‘a rational nexus between the

   investigation and one of the agency’s law enforcement duties;’ and

   (2) ‘a connection between an individual or incident and a possible

   security risk or violation of federal law.’”                 Ctr. for Nat’l Sec.

   Studies    v.   Dep’t    of   Justice,    331   F.3d    918,    926     (D.C.    Cir.

   2003)(quoting Campbell v. Dep’t of Justice, 164 F.3d 20, 32 (D.C.

   Cir. 1998)(further citation omitted)).

         Here, in this Circuit, setting forth a test for the threshold

   requirement, however, is slightly more complicated.                   In    1988, in

   Arenberg v. DEA, the Eleventh Circuit observed that the Pratt v.

   Webster test was one option, but that other Circuits, such as the

   Second and the Eighth had a different test: the per se test, which

   for e.g., found that records of FBI investigations, per se met the

   threshold.      849 F.2d 579, 580-81 (11th Cir. 1988).           The court found

   it unnecessary to state which test this Circuit would follow.                      Id.

   at 581.   But, it did unequivocally conclude that, “The information

   gathered by the agency need not lead to a criminal prosecution in

   order to meet the threshold requirement.”              Id.   In a district court

   case, which      was    affirmed   by    the Eleventh        Circuit,      the   court

   combined a restatement of the Pratt test from the D.C. Circuit,


                                            50
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 51 of 95



   which has clearly adopted the more searching test, with Arenberg’s

   observation that “[c]ourts should be hesitant to reexamine a law

   enforcement    agency’s    decision    to   investigate   if   there   is   a

   plausible basis for the agency’s decision.” Van Bilderbeek, 2010 WL

   1049618, at *4 (citing Ctr. for Nat’l Sec. Studies, 331 F.3d at

   926) (quoting Arenberg, 849 F.2d at 581), aff’d 416 Fed. App’x. 9

   (11th Cir. 2011) (further citation omitted).

         Under either test, the per se test or the nexus test, the FBI

   is entitled to at least a certain amount of deference.                 This

   conclusion is obvious under the per se test, and in the D.C.

   Circuit, the court has stated that it is also true under its Pratt

   test.   See Campbell, 164 F.3d at 32 (“Because the FBI specializes

   in law enforcement, its decision to invoke exemption 7 is entitled

   to deference.” (citing Pratt, 673 F.2d at 419)).          In Quinon v. FBI,

   the court also highlighted the fact that the FBI was an agency for

   which “less exacting proof” of its law enforcement purpose was

   necessary.    86 F.3d 1222, 1228 (D.C. Cir. 1996)(quoting Pratt, 673

   F.2d at 418 & n.25).      Thus, “If the agency demonstrates that there

   was a legitimate basis for the investigation, the burden shifts to

   the party requesting the documents to produce evidence that the

   asserted law enforcement rationale was merely pretextual.”              Id.

   (citing Doe v. FBI, 936 F.2d 1346, 1354 (D.C. Cir. 1991)).             See,

   e.g. Roth, 642 F.3d at 1173 (applying deference to the FBI’s

   conclusion that records were compiled for law enforcement purposes



                                         51
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 52 of 95



   in the event that there was no basis for believing such was not the

   case).

         On other points related to this threshold inquiry, the Supreme

   Court has provided some additional guidance.            In FBI v. Abramson,

   the Court held that even if information was not originally compiled

   for law enforcement purposes, if the exemption is applied to

   summaries or reproductions of information, previously compiled for

   law enforcement purposes, that exempt status remains applicable.

   456 U.S. 615, 625 (1982). If Abramson dealt with the incorporation

   of past exempt content into new documents, in John Doe Agency v.

   John Doe    Corp.,      the   Supreme   Court again dealt    with temporal

   considerations, this time future uses of information for law

   enforcement purposes, which in the past was compiled for some other

   and non-exempt reason: “The plain words contain no requirement that

   compilation be effected at a specific time,” and “This definition

   seems    readily   to    cover    documents   already   collected   by   the

   Government originally for non-law enforcement purposes.”            493 U.S.

   146, 153 (1989).

         Thus, the Court must begin its analysis of the application of

   all three of the exemptions under Exemption 7 by exploring whether

   the library of documents in this case were “compiled for law

   enforcement purposes.”         5 U.S.C. § 552(b)(7).      Under either the

   Pratt test, or the less exacting per se variation, the FBI is

   entitled to deference that the files at issue for which it has



                                           52
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 53 of 95



   claimed Exemption 7 redactions meet this threshold requirement.

   All of the documents in the library from 2001 and 2002, involve the

   FBI fulfilling its law enforcement function, first, by receiving

   information and then, by following up on that information with

   interviews,       searches,       and    the    receipt    of    documents.       And,

   regardless of whether the FBI was “enforc[ing]” “federal laws,” or

   “maintain[ing] national security,” or potentially both, see Pratt,

   673 F.2d at 420-21, the Court hardly need quibble with the position

   taken by the agency that investigations following the 9/11 attacks

   concerning suspicious activity pertain to its law enforcement

   function, meeting the Pratt ‘nexus’ test.                        Id.    In his Fifth

   Declaration (DE 97-1), Mr. Hardy describes the FBI’s mission, as

   pertinent to the Exemption 7 threshold: “to protect and defend the

   United States against terrorist and foreign intelligence threat.”

   DE    97-1,   ¶   39.      The    nexus    would    be    that    the   FBI    received

   information, or tips, with regard to suspicious activity, as to the

   residents of the Escondito address, and the agency ascertained

   additional information by following up on these tips, all actions

   which were, rationally, within its duties or mission.                           At the

   second step, there was a connection between the individuals at this

   address and a possible violation of the law or security risk.                        As

   this Circuit has explained, the result of the investigation is not

   the   salient     point.         See    Arenberg,   849    F.2d    at   581.     These

   investigations quite obviously did not lead to any arrests or



                                              53
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 54 of 95



   criminal prosecutions.

         Finally, the Court observes that while some of the documents

   which are latest in date, those after 2002, provide descriptions of

   a   past    investigation,       as   the       cases   cited     above    indicate,

   information that has originally been compiled for law enforcement

   purposes    does    not   lose    this      status      through    summary      in    an

   explanatory document.        See Abramson, 456 U.S. at 625.                Thus, the

   Court concludes that the library of responsive pages includes

   documents which were “compiled for law enforcement purposes.”                          5

   U.S.C. § 552(b)(7).       Therefore, the Court will analyze all of the

   Exemption 7 redactions, which account for the vast majority of the

   exemptions, under each of the more particularized requirements of

   this exemption: (C), (D), and (E), beginning with (C).                               Each

   redaction of law enforcement information must meet one of these

   additional rationale, as the exemption states that it is applied,

   “only to the extent that the production of such law enforcement

   records     or     information”       fulfills       the   dictates        of   these

   requirements.      5 U.S.C. § 552(b)(7).

         Upon meeting the threshold requirement of Exemption 7, the

   heart of the particular 7(C) application is anchored in the much

   discussed balancing of private and public interests.                       Reporters

   Committee    explores     the    nature     of    the    privacy    interest     this

   exemption    protects,    rejecting         a   “cramped    notion    of    personal

   privacy,”        489 U.S. at 763, to explain that, reading the FOIA



                                            54
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 55 of 95



   statute as a whole, “disclosure of records regarding private

   citizens, identifiable by name, is not what the framers of FOIA had

   in mind,” id. at 765.        Briefly, the request at issue in Reporters

   Committee,     for   which   the   FBI    claimed   Exemption   7(C),   sought

   criminal identification records, or rap sheets, of four members of

   the   Medico   family.       Id.   at    751,   757.   These    records   were

   compilations which contained a substantial amount of information

   which was already public.      Id. at 759.      The Supreme Court concluded

   that the privacy interest here could even include information that

   had been public previously, as it was collected in the form of rap

   sheets.    Id. at 767.

         The Court reached this conclusion, in part, by examining an

   Exemption 6 case, Department of the Air Force v. Rose, which held,

   as to Exemption 6 that, “Congress sought to construct an exemption

   that would require a balancing of the individual’s right to privacy

   against the preservation of the basic purpose of [FOIA] ‘to open

   agency action to the light of public scrutiny.’” 425 U.S. 352, 372

   (1976).     Thus, the same balancing performed in Rose should be

   performed as to 7(C), see 489 U.S. at 767-69, and                   this led

   naturally to Reporters Committee’s discussion of the factors that

   “might warrant an invasion” of the privacy interest protected by

   the exemption, id. at 771.          Completely irrelevant to the public

   interest are: the purpose for which the request was made and the

   identity of the requester. Id.           The only truly relevant concern is



                                            55
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 56 of 95



   whether the information sought will allow the public “to know what

   their government is up to.” Id. at 773 (quoting EPA v. Mink, 410

   U.S. 73, 105 (1973) (Douglas, J., dissenting) (quoting The New York

   Review of Books, Oct. 5, 1972, p. 7)(emphasis in quotation)).                     Or,

   as   Reporters    Committee     restates       this   purpose    for   the    public

   interest in FOIA: “to ensure that the Government’s activities be

   opened to the sharp eye of public scrutiny, not that information

   about private citizens that happens to be in the warehouse of the

   Government be so disclosed.”            Id. at 774 (emphasis in original).

   Reporters    Committee    also    significantly         held    that   categorical

   balancing was correct, and applies to all the FOIA exemptions. Id.

   at 778.   Finally, it further held, “as a categorical matter that a

   third party’s request for law enforcement records or information

   about a private citizen can reasonably be expected to invade that

   citizen’s privacy, and that when the request seeks no ‘official

   information’ about a Government agency, but merely records that the

   Government happens to be storing, the invasion of privacy is

   ‘unwarranted,’” under the statutory exemption 7(C).                    Id. at 780.

   Thus, Reporters Committee is relevant to the above-styled cause

   both as a matter of general principle, in the way in which it

   explores balancing as applied to exemption 7(C), as well as more

   specifically, because as will be apparent in the discussion of the

   redactions to the documents in this case, they concern the same

   categorical      matter   and    thus    can     only   be     overruled     if   the



                                           56
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 57 of 95



   information redacted sheds light on the FBI’s activities.

         In refining the interest balancing, the Supreme Court in

   National Archives And Records Administration v. Favish, ostensibly

   considering whether Exemption 7(C) could take into account the

   privacy     interest     of   the    deceased’s    family,   concluded     with

   significant commentary on assessing the public interest side of the

   equation.      541 U.S. 157 (2004).      Building on Reporters Committee’s

   examination of the privacy interests to be considered, here the

   Court,    in   keeping   with   its    earlier    reading,   observed    again:

   “Exemption 7(C)’s comparative breadth is no mere accident in

   drafting.”      Id. at 166.         The Court’s formulation of the public

   interest reads much like its statements cited above from Reporters

   Committee.      See id. at 171-72.       The Court is at pains to explain

   that no comprehensive list of factors, “or the necessary nexus

   between the requested information and the asserted public interest

   that would be advanced by disclosure,” is being offered.                 Id. at

   172-73.    Yet, the Court holds:

         where there is a privacy interest protected by Exemption
         7(C) and the public interest being asserted is to show
         that responsible officials acted negligently or otherwise
         improperly in the performance of their duties, the
         requester must establish more than a bare suspicion in
         order to obtain disclosure. Rather, the requester must
         produce evidence that would warrant a belief by a
         reasonable person that the alleged Government impropriety
         might have occurred.

   Id. at 174.     The Court states that this conclusion is in part based

   on the presumption that the Government’s conduct is legitimate.



                                           57
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 58 of 95



   Id. (citing Dep’t of State v. Ray, 502 U.S. 164 (1991)).                 While

   Favish may at first glance seem to be placing an additional

   evidentiary burden on requesters, it is important to note that this

   is only true in a subset of cases——situations where the public

   interest is in demonstrating official government malfeasance.             See

   Judicial Watch, Inc. v. Dep’t of Homeland Sec., 598 F. Supp. 2d 93,

   97 (D.D.C. 2009)(“The extra burden established by Favish only

   applies    when   the   requester   asserts    government    negligence    or

   improper conduct.”).      Thus, there is a legitimate public interest

   in knowledge of the a government agency’s function and work, even

   at times when no impropriety is suggested.              See Citizens For

   Responsibility & Ethics in Washington v. Dep’t of Justice, 746 F.3d

   1082, 1094-96 (D.C. Cir. 2014).            But, Favish stands for the

   proposition that where impropriety is the issue, more than mere

   speculation is needed to establish that particular public interest.

         In this case, this Court will assume and apply this basic

   balancing framework, particularly as guided by how the Supreme

   Court has worked through the way in which Exemption 7(C) should be

   applied.     Subsequent cases provide useful illustrations of both

   public and private interests which have been found availing and

   have tipped the balancing scales in one direction or the other.

   The   Eleventh    Circuit’s   decision    in   News-Press,   Inc.   v.    U.S.

   Department of Homeland Security serves as an example of a public

   interest that was significant enough to overcome the certainly not



                                        58
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 59 of 95



   insignificant privacy concerns raised by the redacted material.

   489 F.3d 1173 (11th Cir. 2007).             While this case actually dealt

   with Exemption 6, as noted above, the balancing is similar for

   Exemption 7(C), and indeed, in this case, both have been claimed.

   In     News-Press,    the    requesters     sought   specific      information,

   including      the   names   and   addresses    of   recipients,     about   the

   disbursement of Federal Emergency Management Agency (hereinafter

   “FEMA”) funds after four hurricanes hit Florida in 2004.               489 F.3d

   at 1177-78.      The requesters were by no means the first to raise

   concerns about how FEMA had handled the disbursement of these

   funds, and the agency had been investigated both internally and

   externally, including by the Office of the Inspector General of the

   Department of Homeland Security and a Senate Committee.                 Id. at

   1181-82.    The conclusion was that the addresses of the recipients

   of the funds were not protected by the exemption, but their names

   were, when balanced against the public interest in knowing what

   this agency had been up to.          Id. at 1205-07.      In the meticulous

   balancing, the great amount of evidence of the agency’s malfeasance

   clearly urged this result, which accords with Favish’s directive.

   But,    even    in   light   of    this     significant   public    objective,

   individuals’ names remained exempt.

          All of the Exemption 7(C) categories in this case involve the

   redaction of names and identifying information.                    There are 5

   categories, which are as follows: (1) of FBI special agents and



                                          59
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 60 of 95



   support personnel; (2) of third parties of investigative interest;

   (3) of third parties merely mentioned; (4) of third parties who

   provided information to the FBI; and (5) of state or local Law

   enforcement officers.

         Many cases provide specific examples of the type of privacy

   interests which are pertinent under Exemption 7(C) and which

   directly parallel the redaction categories here.                   These privacy

   interests,     to     be     relevant   in    this   FOIA    context,    must    be

   substantial, which is interpreted as more than de minimis.                      See

   Tamayo v. Dep’t of Justice, No. 07-21299-CIV, 2010 WL 11601456, at

   *6 (S.D. Fla. June 18, 2010)(citing Multi Ag Media LLC v. Dep’t of

   Agric., 515 F.3d 1224, 1229 (D.C. Cir. 2008)).                     Third parties

   mentioned in law enforcement records and files have a privacy

   interest, which is substantial, and thus cognizable under this

   exemption.    See Fitzgibbon v. CIA, 911 F.2d 755, 766-67 (D.C. Cir.

   1990)(collecting cases that explain the privacy interests of many

   different parties who might appear in law enforcement files:

   including    suspects        of   investigations,    but    also   witnesses    and

   investigators)(citations omitted).             As an initial note, some cases

   examining the application of this exemption concern its application

   to entire documents, records, or files; some, like this case,

   concern its application to more discrete information, such as the

   individuals’        names,     addresses,     telephone     numbers,    or   other

   identifying information.            In SafeCard Services, Inc. v. SEC, the



                                            60
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 61 of 95



   agency redacted names and addresses of third parties mentioned in

   the subject documents.           926 F.2d 1197, 1205 (D.C. Cir. 1991).

   Applying the holding of Reporters Committee, that court held

   “categorically that, unless access to the names and addresses of

   private    individuals     appearing      in    files     within       the    ambit      of

   Exemption    7(C)   is    necessary      in    order     to   confirm        or   refute

   compelling evidence that the agency is engaged in illegal activity,

   such information is exempt from disclosure.”                    Id. at 1206.            The

   Nation Magazine case added more flesh to the bones of the SafeCard

   rule,     explaining     that    this    categorical          ruling     was      not     a

   justification for exempting whole documents, but that the focus

   should be on protecting the identities of individuals mentioned in

   law enforcement files: “In SafeCard, the court relied on those

   cases [prior FOIA cases about privacy interest in identity] to

   formulate    a    categorical     rule     denying       disclosure      unless         the

   requester    can show     that    the    records would         confirm       or   refute

   allegations of illegal agency activity.”                 71 F.3d 885, 896 (D.C.

   Cir. 1995).      Thus, “As a general rule, SafeCard directs an agency

   to redact the names, addresses, or other identifiers of individuals

   mentioned in investigatory files in order to protect the privacy of

   those persons.”     Id.    And, another aspect to handling redactions,

   rather    than    exemptions     claimed       as   to    entire   documents,            is

   considering the        “incremental value of the specific information

   being withheld,” rather than merely “the general public interest in



                                            61
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 62 of 95



   the subject matter of the FOIA request.”             Shrecker v. Dep’t of

   Justice, 349 F.3d 657, 661 (D.C. Cir. 2003).             Instructive, but not

   directly relevant to the redactions at hand, cases have noted that

   factors which can compromise the strength of this privacy exemption

   are, for example: if the individual has personally connected

   himself or herself with the investigation or if criminal charges

   have actually been filed against the individual.                   See Showing

   Animals Respect and Kindness v. Dep’t of the Interior, 730 F. Supp.

   2d 180, 191 (D.D.C. 2010)(citing Nation Magazine, 71 F.3d at 896;

   SafeCard Servs., Inc., 926 F.2d at 1205-06; Long v. Dep’t of

   Justice, 450 F. Supp. 2d 42, 69 (D.D.C. 2006)).            See also Jeanty v.

   FBI, No. 13-20776, 2014 WL 4206700, at *6 (S.D. Fla. Aug. 25,

   2014)(“There is a strong privacy interest in favor of concealing

   the   names   and    identifying     information    of    these    individuals

   associated with an FBI law enforcement investigation in order to

   protect    them     from   embarrassment,    harassment,      or     reprisal.”

   (citation omitted)).         Certainly, it does not follow from these

   cases that a requester’s publication of an individual’s possible

   connection to a law enforcement investigation would weaken that

   individual’s privacy interest.

         Categories (2), (3), and (4) concern the privacy of third

   parties whose names or other identifying information appears within

   these   documents.     The   cases   cited   here   make     plain    that   the

   revelation of an individual’s name within a law enforcement record



                                         62
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 63 of 95



   is a substantial, more than de minimis, privacy interest cognizable

   on   the   privacy   side    of   the   7(C)    balancing    equation.      As   to

   individuals who were investigated, if anything, privacy interests

   are strengthened by a lack of public criminal prosecution.

         Witnesses and sources’ privacy concerns under 7(C) have been

   highlighted by the Eleventh Circuit as, “substantial,” with their

   disclosure potentially causing, “the type of harm, embarrassment

   and possible retaliation that 7(C) was created to prevent,” as well

   as making such witnesses less likely to speak out.                  L & C Marine

   Transport, Ltd. v. U.S., 740 F.2d 919, 922-23 (11th Cir. 1984).

   See also Nadler, 955 F.2d at 1489 (citing L & C Marine, 740 F.2d at

   922)).

         The other two of the five categories here can also be grouped

   for the purposes of discussion.              Categories (1) and (5) redacted

   names    and   identifying    information       of   FBI   agents   and   support

   personnel (1) and non-FBI law enforcement agents (5).                     Separate

   considerations attend the privacy concerns of FBI agents under this

   exemption.     By extension, these principles can also be applied to

   non-FBI law enforcement.          To an extent their privacy may warrant

   more protection in this case because the Plaintiffs’ true concern

   on the public interest side of the equation is focused on what the

   FBI, as the agency of interest, is up to.                  Surely the names of

   other law enforcement officers can shed little light on how the FBI

   handled its investigations.         The Fourth Circuit took up this issue



                                           63
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 64 of 95



   under Exemption 7(C) in Nix v. United States, in which that court

   stated that public servants, in that case, FBI agents and an

   Assistant United States Attorney, do not lose all privacy under

   this exemption because they could be “harrass[ed]” and “annoy[ed]”

   both “in the conduct of their official duties and in their private

   lives.”    572 F.2d 998, 1006 (4th Cir. 1978).        The court described

   their privacy interest as “minimal,” but found the public interest

   in that balance of even less weight than even this lesser privacy

   interest.      Id.   Similarly, while acknowledging that, “as public

   officials FBI agents may not have as great a claim to privacy as

   that afforded ordinarily to private citizens,” another court also

   found that they still retained some privacy interest cognizable

   under this exemption, without asserting a categorical rule for

   their redaction.      Lesar v. Dep’t of Justice, 636 F.2d 472, 487-88

   (D.C. Cir. 1980).      Summarizing the law on this point, the Ninth

   Circuit stated: “In particular, courts have recognized that agents

   retain    an   interest   in   keeping    private   their   involvement   in

   investigations of especially controversial events. . . . And, lower

   level officials . . . ‘generally have a stronger interest in

   personal privacy than do senior officials.’” Lahr v. NTSB, 569 F.3d

   964, 977 (9th Cir. 2009) (quoting Dobronski v. FCC, 17 F.3d 275,

   280 n.4 (9th Cir. 1994))(citing Lesar, 636 F.2d at 487-88).           Thus,

   like all the third parties discussed above, all of the individuals

   referenced in the FBI’s redactions have privacy interests which



                                        64
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 65 of 95



   Exemption 7(C)’s balancing will take into account.                  That is not a

   difficult piece of legal analysis.

         The more significant question is: what do the names and

   information about any of these individuals——any of the third

   parties or any of the FBI and non-FBI agents and law enforcement

   officers——tell the public about what the FBI was up to in this

   investigation?      And, if anything of significance, should the Court

   find that this revelation or revelations should tip the balancing

   scales in favor of disclosure to the public?                   First, in this

   balancing,    the    Court    cannot   lose    sight    of    the    concept    of

   incremental value.       Shrecker, 349 F.3d at 661.          This is not a case

   in which there is a significant number of documents that have been

   found by the agency, but not released.                This case involves 81

   pages, all but 4 of which have been produced in sufficiently

   complete form that it can be determined what the agency was about.

   Plaintiffs may strongly disagree as to what the agency should have

   been about.    But, that concept really has very little place in the

   private and public interest balancing of these exempted materials,

   without further evidence of misconduct.

         Plaintiffs’ articulation of the public’s interest as to the

   materials exempted here calls into doubt, “[t]he FBI’s public

   announcements     that   it   did   not     develop    credible      evidence   of

   connections between the Ghazzawis and al-Hijjis and the terrorist

   attacks.”    DE 100, p. 21.     Plaintiffs argue that if it is true that



                                          65
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 66 of 95



   these individuals were not involved in criminal activity, then

   releasing materials related to this investigation would be in their

   interest.     This argument has no place in the privacy interest

   balancing in this exemption. If a person has a cognizable interest

   under a FOIA exemption, courts are not asked to consider whether

   release of       information      would   be   to   this   person’s   benefit    or

   detriment.       Plaintiffs argue that in order to have a privacy

   interest in exempt materials, these redacted documents, or as here

   references to the names of individuals within documents, should

   connect the individual with criminal activity.               See DE 100, p. 21.

   For this anomalous proposition, Plaintiffs cite U.S. v. Hines, a

   criminal    case    in    which    the    language    quoted   related   to     the

   resolution of an evidentiary decision about the admission of

   evidence and the defendant’s character.              See id. (quoting 955 F.2d

   1449, 1455 (11th Cir. 1992)).             Cases applying this exemption have

   found the opposite.        Courts have thought that an individual whose

   name appears in law enforcement records and who has not in fact

   ever been indicted has an Exemption 7(C) privacy interest in

   preventing the public disclosure of the fact of an investigation.

   See Fund for Constitutional Government v. Nat’l Archives & Records

   Servs.,    656     F.2d   856,    (D.C.    Cir.     1981)(“information    in     an

   investigatory file tending to indicate that a named individual has

   been investigated for suspected criminal activity is, at least as

   a threshold matter, an appropriate subject for exemption under



                                             66
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 67 of 95



   7(C)”)(citations     omitted).       Indeed      the   merely   investigated

   individual has a greater privacy interest.             The D.C. Circuit was

   faced which a scenario in which it was required to deal with the

   differences in the rights of individuals who had been convicted or

   pled guilty and those who were investigated and not charged.           ACLU

   v. Dep’t of Justice, 655 F.3d 1 (2011).          The court had this to say

   about the spectrum of distinctions:

         There is also the question of just how much of a privacy
         interest a defendant retains regarding the facts of his
         or her conviction or public guilty plea. . . . This is
         not to say that a convicted defendant has no privacy
         interest in the facts of his conviction. . . . But it is
         to say that those interests are weaker than for
         individuals who have been acquitted or whose cases have
         been dismissed. . . . And they are plainly substantially
         weaker than the privacy interests of individuals who have
         been investigated but never publicly charged at all.

   Id. at 7 (citing Fund for Constitutional Gov’t, 656 F.2d at 864).

   This is an apparent consequence of the fact that an indictment has

   made public not only the fact, but also the conclusion of the law

   enforcement investigation.

         Plaintiffs describe the public interest in very broad terms.

   For Plaintiffs this inquiry relates to no less a public interest

   than an intelligence failure that either failed to investigate or

   failed   to   disclose   persons   who    were   grave   national   security

   concerns due to their aiding of those who perpetrated the 9/11

   terrorist attacks.       If the FBI’s files revealed either of these

   things, then the Court would in no way disagree with Plaintiffs’

   conclusion that the public interests here outweigh many of the


                                        67
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 68 of 95



   privacy interests under Exemption 7(C). Further description of the

   Supreme Court’s resolution of the Favish case is instructive at

   this juncture.      541 U.S. 157 (2004).       The requester in that case

   sought photographs of the body of Vince Foster, Jr., President

   Clinton’s deputy counsel. Mr. Foster’s death had been investigated

   and determined to be a suicide, a conclusion which the requester

   questioned. Id. Admitting that a comprehensive list to be applied

   in every factual scenario was not possible, the Court observed

   that, “the justification most likely to satisfy Exemption 7(C)’s

   public interest requirement is that the information is necessary to

   show the investigative agency or other responsible officials acted

   negligently or otherwise improperly in the performance of their

   duties.”     Id. at 173.      While it is not a perfect fit between a

   decision not       to   release   documents   and   a     decision    to   release

   redacted documents, the Favish case assumes that the public has a

   greater interest where an agency has erred. The Court has reviewed

   all of the redactions of the third party names under Exemption 7(C)

   and does not       find   that releasing these           specific    names      would

   contribute    to    the   public’s   knowledge      of    the   scope      of    this

   investigation. The scope of the investigation is apparent from the

   number and nature of the documents.            The library of responsive

   documents gleaned from a search over which the Court has maintained

   an extraordinary level of supervision, and their connection to the

   address in question, reveal that regardless of Plaintiffs’ theories



                                         68
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 69 of 95



   about the propriety or impropriety of the agency’s actions, the FBI

   received information about individuals connected with this address,

   and    followed    up   on   this    information     with    some   limited

   investigation, including some interviews, but did not find anything

   of a true national security concern.27         Overriding the privacy of

   third parties who were persons of interest, who were sources

   conveying information, or who were merely mentioned in these pages

   does very little to further the public’s interest in understanding

   9/11 intelligence failures.       Plaintiffs have speculations, but no

   true evidence to the contrary.       The redactions do not detract from

   the fact that the public can glean from this library of documents:

   the individuals associated with the Escondito address were not

   found by the FBI to have had any ultimate connection to terrorism,

   terrorists, or the atrocities committed on September 11, 2001.

         Further, in the absence of credible and specific allegations

   of misconduct, the public interest is similarly not served, as

   against the privacy interest advanced by redaction, by releasing

   the specific names or identifying information about FBI agents,

   personnel, or state law enforcement officers whose names appear on

   these pages.

         A penultimate 7(C) Exemption topic the Court will address is


         27
            By noting this, the Court is not moving away from its prior rulings
   that, even if the investigation as a whole appears not to have raised the
   national security concerns voiced by Plaintiffs, this does not mean that
   Defendants cannot support any redactions under Exemptions 1 and 3. The Court
   has found that Defendants have met their burden to make a small number of
   redactions under these two exemptions.

                                        69
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 70 of 95



   the public domain exception to this exemption.          A brief prefatory

   note:     privacy under FOIA exemptions cannot be voided by the

   actions of the requester.      Nothing in the statute or cases permits

   this conclusion.       The public domain exception focuses on the

   actions of the agency which have placed material permanently before

   the public.    Reviewing the development of this doctrine, the court

   in Judicial Watch, Inc. v. U.S. Department of Defense explained:

   “Because the public domain doctrine is a doctrine of futility,

   triggered only when it would serve no purpose to enforce an

   exemption, it is of almost no use to a plaintiff attempting to

   learn something that it does not already know.”        963 F. Supp. 2d 6,

   12 (D.C. Cir. 2013). The Tenth Circuit suggests that this doctrine

   only comes into play once the court has determined that redacted

   material would be covered by an exemption.          Prison Legal News v.

   Exec. Office for U.S. Att’ys, 628 F.3d 1243, 1252 (10th Cir. 2011).

   This is an exception of exacting precision.            The D.C. Circuit,

   primarily responsible for defining the current contours of this

   exemption, cautions that its post-Reporters Committee parameters

   are exceedingly narrow. Isley v. Exec. Office for U.S. Att’ys, 203

   F.3d 52, 4 (D.C. Cir. 1999).           The burden of production on a

   requester claiming that exempt information is in the public domain

   is that of “point[ing] to ‘specific’ information identical to that

   being withheld” or “point[ing] to specific information in the

   public domain,” or “the burden of showing that there is a permanent



                                        70
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 71 of 95



   public record of the exact [information sought].”           Davis v. Dep’t

   of Justice, 968 F.2d 1276, 1280 (D.C. Cir. 1992).          See also Niagara

   Mohawk Power Corp. v. Dep’t of Energy, 169 F.3d 16, 19 (D.C. Cir.

   1999) (“if identical information is truly public, then enforcement

   of an exemption cannot fulfill its purposes.”).            The language of

   the Davis court about a “‘permanent public record’” means not

   simply that the information has been released in the past, but that

   it is “freely available.”      Isley, 203 F.3d at 4 (quoting Davis, 968

   F.2d at 1280). Additionally, as to the release of the information,

   the public     domain   exception    only   comes into play        against   an

   agency’s invoked exemption if that agency is the party who placed

   the information in the public domain.          See     Frugone v. CIA, 169

   F.3d 772, 774-75 (D.C. Cir. 1999)(In the context of different

   exemptions, “we do not deem ‘official’ disclosure made by someone

   other   than   the   agency   from   which   the     information    is   being

   sought.”).     This agency-specific release requirement is no less

   true in the Exemption 7(C) context: “This rationale explains why an

   agency does not waive its right to invoke an otherwise valid FOIA

   exemption when ‘someone other than the agency from which the

   information is being sought’ discloses it.”             Marino v. DEA, 685

   F.3d 1076, 1082 (D.C. Cir. 2012)(quoting Frugone, 169 F.3d at 774).

         Based on the above-cited cases, it should be apparent that a

   requester’s knowledge or belief about the contents of redacted

   information cannot make the difference as to the public domain



                                        71
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 72 of 95



   exception.      As   one    court   performing    the    7(C)   balancing   has

   explained, “The fact that it may be obvious to Plaintiff whose

   faces or names are redacted from these records does not mean that

   the subjects of those redactions have no privacy interest in

   avoiding disclosure.”       Showing Animals Respect, 730 F. Supp. 2d at

   197.       And, as a further example, the court in Neely v. FBI

   explained that to assume that there can be no further protection of

   privacy because an individual’s identity has become public is an

   erroneous     application    and    understanding   of    the   way   in   which

   Exemption 7(C) protects privacy.            208 F.3d 461, 463-65 (4th Cir.

   2000).

          There has been no waiver in this case.            No party has argued

   that the exact pages the FBI has redacted under Exemption 7(C) have

   ever been released to the public without these redactions.                   The

   fact that any name of a third party or investigator has appeared in

   Plaintiffs’ reporting of the matter, or in the court file, or has

   been in any other manner placed in the public eye does not waive

   Defendants’ position that references to any individual in its files

   may still be redacted.       As the cases cited above reveal, waiver is

   a   very    rigorously     and   precisely    applied    exception    to    this

   exemption.     It requires the very agency claiming the exemption to

   have previously released the exact same information in a form that

   is readily available to the public.          Such has not occurred here. It

   also makes no difference if Plaintiffs assume that they know what



                                          72
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 73 of 95



   information has been redacted.                Plaintiffs’ deductions are not

   equivalent to the FBI’s confirmation.

          Finally, while the Court is upholding the majority of the

   exemptions under 7(C), for the reasons stated herein, the Court has

   located a small number of instances throughout the documents for

   which    an   exemption    under   7(C)       has   been    deployed    to    redact

   information which the Court finds has not been correctly redacted

   under this rationale.         The Court will explain why each of these

   sections of excluded information does not constitute an unwarranted

   invasion of privacy under this exemption, or has been otherwise

   incorrectly redacted under this exemption:

          At 2:2-3, the redacted version of the sentence including these

   exemptions reads, “[1] was interviewed multiple times after 9/11

   and identified Atta and Al-Shehhi as individuals [2] [3] flight

   training at Huffman.”      First, the Court finds that the information

   in [2] and [3] does not reveal the identity or invade the privacy

   of any person whose name has been withheld.                  Second,    redacting

   this    information   is     inconsistent       with   the    release    of   other

   information on this very document.

          The next instance involves a comparison of two documents. The

   Court finds that there is an inconsistency between the redaction at

   37:7 and the redactions on 75, specifically as to the paragraph

   containing redactions 75:11-17.               The Court finds that while it

   upholds    the   redaction    of   the    identity     of    person    or    persons



                                            73
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 74 of 95



   specifically named in both of these paragraphs under 7(C), that the

   redaction at 37:7 should be altered to conform with the manner in

   which information was released on 75, with respect to exemptions

   claimed under 7(C).28       With respect to these redactions: 2:2 and 3

   and 37:7, the Court will not uphold these as exemptions under 7(C).

                                   Exemption 7(D)

         Exemption 7(D) excludes from disclosure:

         records or information compiled for law enforcement
         purposes, but only to the extent that the production of
         such law enforcement records or information . . . (D)
         could reasonably be expected to disclose the identity of
         a confidential source, including a State, local, or
         foreign agency or authority or any private institution
         which furnished information on a confidential basis,

         and,

         in the case of a record or information compiled by
         criminal law enforcement authority in the course of a
         criminal investigation or by an agency conducting a
         lawful national security intelligence investigation,
         information furnished by a confidential source

   5 U.S.C. § 552(b)(7)(D).29        Exemption (D), also under Exemption 7

   requires     the    same   analysis   as    above,   that    the   “records   or

   information” be “compiled for law enforcement purposes.” Id. This

   finding has been made above——that the documents at issue in this

   library      of    responsive   documents    were    all    compiled   for    law



         28
            Any redactions under 7(E) with respect to both of these pages and
   paragraphs will be discussed in the separate section pertaining to that
   exemption. Here, the Court is ruling only on the redactions pursuant to 7(C).
         29
            The Court has inserted two lines of spacing in the text of this
   exemption to highlight the two separate types of information that may be
   redacted under 7(D), as will be discussed herein. In the text of the statute,
   these two lines of space do not appear.

                                         74
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 75 of 95



   enforcement purposes.       Additionally, some aspects of the public

   domain doctrine discussed above apply to this exemption as well, at

   least to the extent that, “public availability” does not “effect a

   waiver of the government’s rights under this Exemption.”             Neely,

   208 F.3d at 463, 466.      But, there is a notable difference in how

   the   other   exemptions    function   as   compared   to   the   balancing

   necessary when considering Exemptions under 6 and 7(C): “in other

   exemptions [other than 6 and 7(C)] Congress has struck the balance

   and the duty of the court is limited to finding whether the

   material is within the defined category.”         Lesar, 636 F.2d at 486

   n.80. Exemption 7(D) has been labeled by some courts the strongest

   of the Exemption 7 exemptions.         Bullock v. FBI, 587 F. Supp. 2d

   250, 253 (D.D.C. 2008)(citing Billington v. Dep’t of Justice, 301

   F. Supp. 2d (D.D.C. 2004)).        The Supreme Court decided a crucial

   aspect of the 7(D) defined category in U.S. Department of Justice

   v. Landano——that there would not be a presumption that all FBI

   sources were confidential for the purposes of this exemption.           508

   U.S. 165, 175-178 (1993).         But, the Court went on to say that

   confidentiality could be inferred and presumed in “[m]ore narrowly

   defined circumstances” “[f]or example, when circumstances such as

   the nature of the crime investigated and the witness’ relation to

   it support an inference of confidentiality.”        Id. at 181. See also

   Billington v. Dep’t of Justice, 233 F.3d 581, 585 (D.C. Cir.

   2000)(noting that an express assurance notation, either on the



                                        75
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 76 of 95



   document itself, or on a contemporaneous accompanying document

   would be sufficient).

         Confidential     sources     can   be   individuals     or   institutional

   sources, such as other state or local law enforcement agencies, see

   Lesar, 636 F.2d at 489, as indeed, the text of the exemption

   indicates.     See, e.g., Williams v. FBI, 69 F.3d 1155, 1160 (D.C.

   Cir. 1995)(post-Landano court upholding a 7(D) exemption for local

   law enforcement intelligence gathering, because due to the nature

   of   the   activity,    “it   is   reasonable    to   infer    that   local   law

   enforcement agencies shared information obtained from such sources

   with the expectation that the FBI would keep the information

   confidential.”)        The perspective from which confidentiality is

   examined is that of the source, not the withholding agency: “Under

   Exemption 7(D), the question is not whether the requested document

   is of the type that the agency usually treats as confidential, but

   whether the particular source spoke with an understanding that the

   communication would remain confidential.” Landano, 508 U.S. at 172

   (emphasis in original).        And, in Halpern v. FBI, the court drew a

   temporal deduction from Landano’s conclusion about perspective:

   “Hence, it makes no difference in our analysis whether now, in

   hindsight, the objective need for confidentiality has diminished;

   what counts is whether then, at the time the source communicated

   with the FBI, the source understood that confidentiality would

   attach.”    181 F.3d 279 (6th Cir. 1999)(citations omitted).



                                            76
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 77 of 95



         While    explaining    that    the    statute    does   not    define

   ‘confidential,’ the Supreme Court provided a standard that a person

   providing confidential information may know that “the communication

   will be shared with limited others, as long as the speaker expects

   that the information will not be published indiscriminately.”

   Landano, 508 U.S. at 173 (further citations omitted). The Eleventh

   Circuit elaborated on the meaning of “confidential source” in L &

   C Marine Transport, Ltd. v. United States when it looked to the

   legislative history and determined that offers of confidentiality

   could be express or provided “in circumstances from which such an

   assurance could be reasonably inferred.” 740 F.2d 919, 923-24 (11th

   Cir. 1984) (quoting Conf. Rep. No. 93-1380, 93d Cong., 2d Sess. 13

   (1974)(further citations omitted)).           There are many forms of

   evidence which an agency can offer in support of an express grant,

   and the court in Campbell v. U.S. Department of Justice suggested

   the following could be sufficient: “notations on the face of a

   withheld document, the personal knowledge of an official familiar

   with the source, a statement by the source, or contemporaneous

   documents discussing practices or policies for dealing with the

   source or similarly situated sources.”        164 F.3d 20, 34 (D.C. Cir.

   1998).    Here, Defendants are claiming not an express grant, but

   instead, an implied grant.          In Thomas v. U.S. Department of

   Justice, the court considered the withholding under this exemption

   of a report of the Metropolitan Police Department that contained a



                                        77
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 78 of 95



   statement    that     the    report     should     not   be    ‘disseminated     to

   unauthorized personnel.’”         531 F. Supp. 2d 102, 111 (D.D.C. 2008).

   There, the agency argued that this statement was at least evidence

   of implied confidentiality, and this was a factor that contributed

   to the court’s decision that this exemption had been correctly

   applied.    See id.

         Due to the way in which Exemption 7(D) has been applied in

   this case, to withhold not only sources, but the information they

   provided as well, the Court must address the second clause of 7(D).

   Exemption 7(D) protects two different types of information in its

   two separate clauses.         First, as has been discussed above, the

   exemption protects from disclosure information that would identify

   a confidential source.        Second, it protects “information furnished

   by a confidential source” as long as this information is “compiled

   by criminal law enforcement authority in the course of a criminal

   investigation or by an agency conducting a lawful national security

   intelligence investigation.”            5 U.S.C. § 552(b)(7)(D).          The second

   clause focuses not on the source’s identity, but on the potential

   exemption of the information the confidential source provided. See

   Kuffel v. BOP, 882 F. Supp. 1116, 1125-26 (D.D.C. 1995)(explaining

   the   way   in   which      the   two    clauses     work     and   the    separate

   determinations required under each).               The D.C. Circuit contends

   that Pratt v. Webster’s test, explained above as to the Exemption

   7 threshold, is also applicable to the interpretation of this



                                            78
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 79 of 95



   latter portion of 7(D), with the exception that the criminal

   investigation should be interpreted to also include state-crime

   investigations.     See Shaw v. FBI, 749 F.2d 58, 62-65 (D.C. Cir.

   1984).

         But, here, more must be explained about the possibility of

   waiver, alluded to above, in connection with this exemption,

   specifically.     Courts frequently reference the First Circuit’s en

   banc comprehensive examination of this topic in Irons v. FBI.            In

   Irons, the court considered the question of whether a confidential

   source testifying at a public trial waived the FBI’s right to

   invoke this exemption.      880 F.2d 1446, 1446-47 (1st Cir. 1989)(en

   banc).      The   court’s   conclusion    was:   “[P]ublic   testimony   by

   ‘confidential sources’ cannot ‘waive’ the [agency’s] right under

   the second clause of exemption 7(D) [that is the clause, as

   discussed above, which states that under certain circumstances, not

   only the confidential source’s identity, but also “information

   furnished by a confidential source,”        § 552(b)(7)(D), can also be

   withheld under this exemption] to withhold ‘information furnished

   by a confidential source’ and not actually revealed in public. . .

   . Consequently, the plaintiffs are not entitled to information

   furnished to the FBI by confidential sources, beyond what has been

   actually disclosed in the source’s prior public testimony.” Id. at

   1456-57. See also Parker v. Dep’t of Justice, 934 F.2d 375, 380-81

   (D.C. Cir. 1991)(stating that the D.C. Circuit agrees with the



                                        79
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 80 of 95



   First Circuit in Irons on the possibility of waiver under Exemption

   7(D)   in   similar       circumstances).            In    its    carefully     reasoned

   analysis,    the     Irons       court    provided    several       reasons     for   its

   conclusion, but one particularly persuasive observation was that

   the language of the statute does not provide for any waiver when

   read literally. See id. at 1449.                 The Second Circuit also followed

   Irons in Ferguson v. FBI.           957 F.2d 1059, 1068 (2d Cir. 1992).                One

   of the circumstances which had been argued in favor of waiver in

   Ferguson was that there the New York City Police Department,

   pursuant to the plaintiff’s New York Freedom of Information Law

   records request, had released certain records related to the same

   investigation his FOIA request targeted.                         The Ferguson court,

   however,     concluded:        “[W]e      reject     the    idea     that     subsequent

   disclosures of the identity of a confidential source or of some of

   the information provided by a confidential source requires full

   disclosure     of     information         provided    by    such     a    source,”     and

   “Exemption     7(D)       is   concerned      not    with    the     content     of   the

   information,        but   only     with     the    circumstances         in   which   the

   information was obtained.”               Id. at 1068-69.         In a situation not as

   factually    similar       and    focused     on    the    first     portion    of    this

   exemption, the revelation of the identity of confidential sources,

   the    Eleventh     Circuit       held    that,     “The    per    se    limitation    on

   disclosure under 7(D) does not disappear if the identity of the

   confidential source later becomes known through other means.”                          L &



                                               80
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 81 of 95



   C Marine, 740 F.2d at 925(citations omitted).

        The only assertion of this exemption in this case is to cover

   the 4 pages of the 81 pages Defendants have entirely withheld.                In

   his Fifth Declaration (DE 97-1), Mr. Hardy presents two separate

   rationales,     for   Defendants’    decision    not       to    release     this

   information in its entirety.         Based on the text of Mr. Hardy’s

   first explanation, the general nature of the source of these pages

   is indicated because he states that it has been “asserted to

   protect police reports and information obtained by local law

   enforcement    agencies    that   were    provided    to   the    FBI   by    law

   enforcement agencies.”        DE 97-1, ¶ 52.         Other law enforcement

   agencies can be confidential sources under this exemption, as the

   text of the exemption suggests and the cases clearly explain.

   Here, Defendants label this as an implied assurance, rather than an

   express assurance.        And, very similar to the statement on the

   document in the Thomas case described above, the documents withheld

   here contain a statement about the necessity for no external

   dissemination.     Additionally, Defendants claim a second rationale

   for the application of 7(D) to these materials, which is that the

   pages also disclose an additional confidential source, other than

   the local law enforcement agency: “This source provided valuable

   information that is detailed and singular in nature.              As discussed

   earlier, the disclosure of the identity of this individual is in

   direct contradiction to the interests of the FBI.”              DE 97-1, ¶ 54.



                                        81
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 82 of 95



   Based on the circumstances and nature of that source’s testimony,

   the Court finds that an implied assurance of confidentiality has

   been correctly invoked.            Further, under the second clause of

   Exemption 7(D), the Court finds that these pages were compiled by

   a law enforcement agency, pursuant to criminal investigation and/or

   national    security       intelligence        investigation,    such    that     the

   information provided by these sources can itself be withheld under

   this exemption.

         Finally,     these    documents     withheld    under     7(D)    necessarily

   require    the    Court    to   examine    the    possibility     of    waiver,   an

   argument, that for apparent, but different reasons, neither party

   addresses.       The Court finds that, had Plaintiffs not attached DE

   100-2, consisting of records Plaintiffs obtained in a records

   request to the Florida Department of Law Enforcement, Defendants’

   7(D) Exemption would have given the Court very little cause even to

   pause.     As the cases unequivocally announce, this is a strong

   exemption, perhaps even the most protective due to agencies’ need

   to be able to continue to establish and maintain confidential

   relationships with other law enforcement agencies and individual

   sources.     But, the testimony at public trials discussed in Irons

   and Parker is not precisely equivalent to a response to a public

   records request. Even if the Florida Department Of Law Enforcement

   has seen fit to release certain information to Plaintiffs, this is

   not the same as the FBI being forced to release information



                                             82
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 83 of 95



   provided to it on an, at the time, at least, confidential basis.

   This   production    to   Plaintiffs    weakens   but     does   not   entirely

   eviscerate Defendants’ ability to claim Exemption 7(D) to withhold

   its confidential sources and the information which those sources

   have   provided.      The   Court   will    uphold    the     manner   in   which

   Defendants have invoked Exemption 7(D) to redact not only the

   identities of confidential sources, but also the information these

   sources    have   provided,   which    consists      of   4   pages,   in   their

   entirety, BULLDOG 29-32.30

                                 Exemption 7(E)

          Exemption 7(E) excludes from disclosure:

          records or information compiled for law enforcement
          purposes, but only to the extent that the production of
          such law enforcement records or information . . . (E)
          would disclose techniques and procedures for law
          enforcement investigations or prosecutions, or would
          disclose guidelines for law enforcement investigations or
          prosecutions if such disclosure could reasonably be
          expected to risk circumvention of the law

   5 U.S.C. § 552(b)(7)(E).       Exemption (E), again, as with (D), also

         30
            In 5 U.S.C. § 552(b), immediately following the list of 9 exemptions,
   the FOIA statute states, “Any reasonably segregable portion of a record shall
   be provided to any person requesting such record after deletion of the
   portions which are exempt under this subsection.” Based on this language,
   courts must make segregability findings where any document is withheld in its
   entirety. See Miccosukee Tribe, 516 F.3d at 1264-65 (citing Krikorian v.
   Dep’t of State, 984 F.2d 461, 467 (D.C. Cir. 1993). See also Powell v. BOP,
   927 F.2d 1239, 1242 n.4 (D.C. Cir. 1991)(“[I]t is error for a district court
   to simply approve the withholding of an entire document without entering a
   finding on segregability, or the lack thereof.” (quoting Church of Scientology
   v. Dep’t of the Army, 611 F.2d 738, 744 (9th Cir. 1979))). Therefore, the
   Court here finds that these 4 pages, BULLDOG 29-32, though withheld in their
   entirety contain no segregable portions because all of the information
   provided on these pages is in fact covered by the clause of Exemption 7(D)
   which protects not only the identity of a confidential source, but also the
   information provided by that source. All of the other exemptions asserted by
   Defendants in this case have been asserted to cover discrete pieces of
   information for which segregability is not a question.

                                          83
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 84 of 95



   under Exemption 7 requires the same analysis as above, that the

   “records     or    information”        be    “compiled     for   law   enforcement

   purposes.”        Id.     And, again, this finding has been made with

   respect    to     all     of    the   documents     at   issue   here.     Correct

   interpretation of the last phrase, “if such disclosure could

   reasonably be expected to risk circumvention of the law” has proven

   elusive.     See Riser v. Dep’t of State,                  No. 09-3273, 2010 WL

   4284925, at *5 (S.D. Tex. Oct. 22, 2010)(citing an extensive list

   of cases on either side of this issue to support its statement

   that, “Courts are divided on whether a showing of a risk of

   ‘circumvention of the law’ is required for an agency to withhold

   law enforcement ‘techniques or procedures’ or whether they can be

   categorically withheld.” (numerous citations omitted)).                    As this

   phrase has been interpreted very broadly, see Mayer Brown LLP v.

   IRS, 562 F.3d 1190, 1193 (D.C. Cir. 2009)(“In short, the exemption

   looks not just for circumvention of the law, but for a risk of

   circumvention;          not    just   for   an    actual   or    certain   risk   or

   circumvention, but for an expected risk; not just for an undeniably

   or universally expected risk, but for a reasonably expected risk;

   and not just for certitude of a reasonably expected risk, but for

   the chance of a reasonably expected risk.”), and as Defendants

   argue that they can meet this standard for all materials redacted

   under this exemption, the Court will not dwell on a point of

   interpretation that will not affect the conclusion here.                          See



                                               84
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 85 of 95



   also Blackwell v. FBI, 646 F.3d 37, 42 (D.C. Cir. 2011) (commenting

   on Mayer Brown and describing it as part of the “relatively low bar

   for the agency to justify withholding”).         At issue here, the Court

   has not found reference to “guidelines,” but instead to “techniques

   and procedures for law enforcement investigations or prosecutions.”

   § 552(b)(7)(E).

         The courts have interpreted this first clause of Exemption

   7(E), the “techniques and procedures” withheld, such that they

   cannot be those that are “already well-known to the public.”

   Rugiero    v.   Dep’t   of   Justice,   257   F.3d   534,   551   (6th   Cir.

   2001)(citing Davin v. Dep’t of Justice, 60 F.3d 1043, 1064 (3d Cir.

   1995); Rosenfeld v. Dep’t of Justice, 57 F.3d 803, 815 (9th Cir.

   1995)).    But, even in the case of techniques that are known to the

   public, details of methods may still be withheld.            See Hamdan v.

   Dep’t of Justice, 797 F.3d 759, 777-78 (9th Cir. 2015).           And, here,

   the Court finds that the vein of the cases that best reflect the

   withholdings under 7(E) in this case are situations in which

   details of procedures are withheld.           This is not to say that the

   Court will uphold all of these redactions, but merely to point out

   that the redactions in this case could only be upheld under this

   interpretation because they certainly do not describe techniques

   and procedures which are entirely unknown to the public.                  In

   Blackwell, also on an affidavit of Mr. Hardy, the court permitted

   the FBI to withhold details about the way in which it collected,



                                        85
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 86 of 95



   analyzed, and organized data in its reports and about how it

   performed forensic examinations of its computers.          646 F.3d at 42.

   Considering the redaction of case file numbers under 7(E), again,

   on an affidavit of Mr. Hardy, the court in Shapiro v. Dep’t of

   Justice dismissed several general arguments that these numbers

   could not come under this exemption or be redacted based on this

   exemption.     239 F. Supp. 3d 100, 116-20 (D.C.C. 2017) (In this

   case, the court was not able to finally resolve the issue, due to

   an additional argument.).        Many other cases, and the list cited

   here is in no way intended by the Court to be comprehensive or all-

   inclusive, have permitted agencies to withhold case file numbers

   and internal communication information, such as emails that are not

   known to the public, under the exact same exemption, 7(E), claimed

   by Defendants in this case.          See Poitras v. Dep’t of Homeland

   Security, 303 F. Supp. 3d 136, 158-58 (D.D.C. 2018)(file numbers,

   internal emails, dates and types of investigations, among other

   items withheld); Rojas-Vega v. ICE, 302 F. Supp. 3d 300, 310-11

   (D.D.C. 2018)(case numbers, categories, subject id numbers, case id

   numbers, among other items withheld); Parker v. ICE, 238 F. Supp.

   3d 89, 100-01 (D.D.C. 2017)(various types of information used to

   store and index data withheld); Johnson v. FBI, No. 14-1720, 2016

   WL 5162715, at *6 (E.D. Pa. Sept. 21, 2016)(various internal data,

   including secure fax, email, and web addresses withheld); Al-Turki

   v. Dep’t of Justice, 175 F. Supp. 3d 1153, 1199-1200 (D. Colorado


                                        86
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 87 of 95



   2016)(file numbers withheld);         Pusa v. FBI, No. CV 13-04658 BRO,

   2015 WL 10939781, at *10 (C.D. Ca. Mar. 30, 2015)(also on a

   declaration from Mr. Hardy, sensitive case file numbers, internal

   web and email addresses, fax numbers, and results from searches of

   non-public databases withheld); Ortiz v. Dep’t of Justice, 67 F.

   Supp. 3d 109, 124 (D.D.C. 2014)(file numbers and other pieces of

   information that aided in the access and organization of internal

   systems withheld).

         As with the 7(C) exemptions, Defendants have split their 7(E)

   exemptions into categories.         These six categories are, as above,

   purely for organizational purposes and have no actual connection to

   the statute.    It is a very good thing for Defendants that these six

   categories are not statutory because Defendants have clearly made

   errors in which of the six applies to which redaction.                     However,

   the Court determines these errors to be of no significance to the

   redactions because Defendants were in no way required to break

   their redactions under 7(E) into any categories whatsoever.                       As

   they have chosen to do so, the Court will make its rulings based on

   these   categories,    but   the     Court    will    specify      which    of   the

   categories the Court views as applying.

         First, Defendants have redacted some information because they

   state that this information consists of file numbers related to

   internal    filing    systems      which    have     not    been   made     public.

   Defendants’    reasoning     for    the    redaction       of   this   information



                                          87
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 88 of 95



   discusses how the file numbering “identifies interest or priority,”

   and provides information which could allow suspects to “avoid

   detection,      apprehension,     or     create     alibis      for       suspected

   activities,”     among   other   uses.      DE    97-1,    ¶   56.    Plaintiffs

   indiscriminately argue against all applications of 7(E).                       With

   respect to the file numbers, the Court does not accept Plaintiffs’

   objection to Defendants’ redaction.               As described by the cases

   above,   risk   of   circumvention     of   the    law    is   not   an   exacting

   standard, and Defendants have made an adequate showing to support

   the exemption of this information. Thus, the Court will uphold the

   following    exemptions    as    redacting       internal,     non-public     file

   numbers, and the Court will group these rulings into two lists.

   The redactions that Defendants correctly labeled as file number

   redactions under Exemption 7(E) are: 5:3; 6:1; 7:4; 8:1; 10:27;

   34:14 and 15; 36:3 (the file number within this redaction, also

   covered by another exemption under 7(C)); 37:3 and 7 (the file

   number within this redaction, also covered by another exemption

   under 7(C)); 39:1; 74:3; 75:1; 76:1; 79:6; and, 80:3 and 7.                     The

   redactions that Defendants have mislabeled as falling under their

   second 7(E) category, dates and types of investigations, which will

   be discussed below, but which are in fact file numbers: 38:1; 71:6;

   and, 72:3 and 7.31


         31
            Even with no view of the unredacted documents, it is apparent that
   BULLDOG 71 and 72 and BULLDOG 79 and 80 are duplicates; thus, the same
   rationale should be applied to the exempted information. The Court would make
   clear that the only reason that the Court is correcting Defendants’

                                          88
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 89 of 95



          Second,      as   with       the    first    category,      Defendants        make   a

   convincing argument to support this second group of redactions,

   which are: “Disclosure of this information would allow individuals

   to   know     the   types      of    activities         that   would     trigger     a   full

   investigation as opposed to a preliminary investigation and the

   particular dates that the investigation covers, which would allow

   individuals to adjust their behavior accordingly.”                        DE 97-1, ¶ 57.

   As to the exemptions under this rationale under 7(E), Defendants

   cite this reason only for: 5:5.                     The Court also identifies the

   following, though marked as exemptions under other 7(E) reasons as

   being, in reality, file types and dates, rather than file numbers:

   36:1    and   37:1;      and    rather      than    a    fax   number:     74:5.         These

   redactions are appropriate under Exemption 7(E).

          Third, for all of the reasons stated above, the Court finds it

   perfectly permissible, as many other courts have also found, for

   Defendants to redact internal fax numbers under this exemption.

   Thus,   for    this      reason      the    Court    will      uphold,    as   fax   number

   redactions under Exemption 7(E): 9:1 and 28:1 and 2. Plaintiffs

   offer no specific argument as to why these fax numbers should be

   released, and the Court does not in fact see how they could

   reasonably oppose such a redaction, upheld by many other courts.

          Because the Court believes that this category is more like the


   organizational mistake is because the Court needs to do so in order to explain
   why it is upholding certain exemptions. Under this exemption, the only
   information Defendants needed to provide was that it was under 7(E).
   Defendants chose to provide categories; the Court is mirroring this choice.

                                                 89
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 90 of 95



   preceding three, the Court will next state that Defendants have

   claimed one exemption of a database name, this is under Defendants’

   sixth category: 35:8.       The Court will uphold this exemption for

   this additional rationale; however, the Court would note that this

   very same redaction has already been discussed above as withheld

   under Exemption 1.

         It is with respect to the final two categories under Exemption

   7(E) that the Court does not agree with Defendants that they have

   provided    adequate    rationale   under   Exemption    7(E)   for   these

   redactions.      Defendants label these categories techniques and

   procedures (the fourth) and analytical techniques and procedures

   (the fifth).     They are similar rationales; thus, the Court will

   discuss these six blocks of redacted material together.          There are

   two brief 7(E) exemptions, 33:8 and 35:7, that the Court will not

   uphold.    As the cases make clear, 7(E) is correctly asserted to

   protect techniques of the agency which are not known to the public,

   or at least specific applications of these techniques that the

   public would not know about unless the information was released.

   The Court believes that both of the abbreviations contained in

   these redacted blocks are known structures or practices of the FBI

   and that there is no reason that these notations should be redacted

   under this exemption.

         Next, the Court will discuss together 6:17 and 75:3.              The

   Court similarly does not find that Defendants have met their burden



                                        90
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 91 of 95



   to establish that the techniques discussed in these redacted blocks

   should be exempt under 7(E).       In fact, the Court would point out,

   so well known are the techniques described in these paragraphs that

   the possibility of such action is referenced by Mr. Hardy in his

   Fourth Declaration.       See 69-1, ¶ 11.      Nothing in the documents

   located or at any other place in the files viewed in camera by the

   Court impugns Mr. Hardy’s assertion in that Declaration.             But, the

   possibility    of   Government   agencies   discussing    a   case   amongst

   themselves is certainly not a technique which is unknown to the

   public or protected by Exemption 7(E).         The Court recognizes that

   it has already stated that exemptions of names in these documents

   will be upheld; thus, although the Court is overruling the 7(E)

   rationale for 75:3, the Court understands that 7(C) has also been

   claimed for any names or identifying information within this block

   of text, and the Court will uphold that redaction.         The material in

   6:17 and 75:3 will be released with names redacted under 7(C).

         Additionally, there is some inconsistency about the rationale

   supporting 75:17.       On the document itself, the marginal note

   mentions 7(E), but when the Court turns to the comprehensive

   Appendix For Numbered Redactions (DE 97-5) in which Defendants

   break down all of their redactions by exemption type and redaction

   number, 7(E) exemptions are only listed for 75:1 and 3, and 75:17

   is only listed as being covered under two categories of 7(C), i.e.,

   (b)(7)(C)-2 covers redactions 2-23, and then (b)(7)(C)-4, solely



                                        91
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 92 of 95



   for redaction 17.        However, in the event that 7(E) is being claimed

   for this block, as it seems likely to the Court, the Court’s

   holding would follow those for 6:17 and 75:3 above.                             For this

   redaction    the    7(C)    exemption    applied      to    the    identity       of    an

   individual will be upheld, but the other material contained within

   this redaction, whether being redacted under 7(C), or as the Court

   believes under 7(E), will be released.

         Finally, this brings the Court to a last exemption remaining

   for discussion under 7(E) which the Court will not uphold.                            This

   exemption has two numbers, but this is merely because it continues

   from one page to the next page: 34:29 to 35:1.                       This material

   discusses absolutely no technique or procedure that should be

   protected by Exemption 7(E).             Defendants’ argument that these

   statements       reveal     techniques        or   procedures        states:          “FBI

   intelligence personnel undergo specialized training in order to

   develop    and    apply    analytical    skills       to   develop        and    support

   particular       investigations.         Disclosure        of     these    analytical

   techniques and procedural methods could enable subjects of FBI

   investigations      to    circumvent    the     law   by   disclosing           the   very

   analytical processes, patterns, and techniques used by the FBI in

   its law enforcement mission to develop investigations.”                         DE 97-1,

   ¶ 61.     In the abstract, there is nothing in this statement with

   which the Court would be in a position to take issue.                       It sounds

   entirely reasonable.        However, the Court has reviewed the material



                                            92
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 93 of 95



   contained in this redaction, and the Court sees here reported no

   “analytical processes, patterns, [or] techniques.”             The Court sees

   an observation.     The Court does not regard this observation as in

   any way risking the circumvention of the law.           Defendants have not

   carried   their   burden   to    support   this    exemption    as    redacting

   anything more than a conclusion.          The FBI should not be permitted

   to exempt material merely by placing the words, “Analyst note,” in

   front of a conclusion.           This material is highly relevant to

   Plaintiffs’ request.       Again, 7(C) redactions of names will be

   upheld, but the rest of this text should be released to Plaintiffs.

   Defendants cannot uphold their burden of establishing that any of

   the text within these blocks in any way describes a technique or

   procedure, analytical or otherwise, of the FBI that will become

   known to the public and which was not previously known if this

   information is released.        In addition, the Court wants to be very

   clear about the way in which this text must be released to

   Plaintiffs.    All of the text after the unredacted words, “Analyst

   note:” should     be   released, with      the    exception    of    any   names,

   protected under 7(C), another exemption claimed for this material

   and upheld by the Court.           If the other information in this

   document, BULLDOG 33-35, which all represents the conclusion of the

   analyst or author of the document has been released, the Court sees

   no logical reason, under the limited statutory FOIA exemptions, to

   exclude from the release, particularly under 7(E), this conclusion,


                                        93
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 94 of 95



   or note.    No technique or procedure by which this conclusion was

   derived is described in any fashion whatsoever.             These sentences

   are merely a summary observation, as are all the other sentences

   and paragraphs in this document, which have been released, in large

   part, excepting redactions of names and case numbers and other

   identifying information which the Court has deemed appropriately

   redacted.

         Accordingly, after due consideration, it is

         ORDERED AND ADJUDGED as follows:

         1. Defendants’ Renewed Motion For Summary Judgment (DE 96) be

   and the same is hereby GRANTED in part as described herein, in that

   the Court finds that Defendants performed a reasonable search and

   that the exemptions asserted by Defendants are upheld or, in some

   cases not upheld, as the Court has stated more specifically in this

   Order;

         2. Plaintiffs’ Motion To Modify Protective Order To Allow

   Discovery    Prior   To    Ruling   On    Defendants’   Motion   For   Summary

   Judgment (DE 101) be and the same is hereby DENIED;

         3. Defendants’ Motion For Leave Of Court To File Answer To

   Plaintiffs’ Complaint (DE 106) be and the same is hereby GRANTED,

   and Defendants must file any Answer no later than noon on Friday,

   September 6, 2019.        No continuances will be granted;

         4. Pursuant to Rule 58, Final Judgment shall be entered by

   separate Order;


                                            94
Case 0:12-cv-61735-WJZ Document 114 Entered on FLSD Docket 08/22/2019 Page 95 of 95



         5. The Court stays the execution of the release of all

   documents subject to the Court’s rulings on claimed exemptions in

   order to permit any appeal to the rulings contained in this Order

   which the Parties seek to pursue.         Therefore, execution is stayed

   after the entry of Final Judgment until the expiration of the

   deadline for filing any Notice of Appeal.         After that time, if no

   appeal is sought, then the stay is hereby lifted, and all documents

   are to be provided subject to the Court’s rulings on the claimed

   exemptions to Plaintiffs forthwith.           If any appeal is sought,

   execution of this Order is stayed during the duration of the

   pendency of that appeal; and

         6. To the extent not otherwise disposed of herein, all pending

   motions are DENIED as moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward

   County, Florida, this        22nd      day of August, 2019.




                                       WILLIAM J. ZLOCH
                                       Sr. United States District Judge

   Copies furnished:

   All Counsel of Record




                                        95
